Exhibit 10.2

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (the “Agreement”) is made and dated as of the 18th day of
July, 2006, by and among BANK OF THE WEST (“BOW”) and the other lenders from
time to time party hereto (each of BOW and such other lenders, being referred to
herein individually as a “Lender” and, collectively, as the “Lenders”), BOW, as
agent for the Lenders (in such capacity, the “Agent”), BOW, as the issuer of
letters of credit hereunder (in such capacity, the “L/C Issuing Bank”), and
SPACELABS HEALTHCARE, INC., a Delaware corporation (the “Company”).

RECITALS

A. Credit has previously been extended to the Company and OSI (as such term and
other capitalized terms not otherwise defined are defined in Paragraph 15 below)
pursuant to that certain Second Amended and Restated Credit Agreement dated as
of May 18, 2005 by and among the Agent, certain of the Lenders, OSI and the
Company (as amended to date, the “Existing Credit Agreement”).

B. The Company has requested that the Lenders provide credit to the Company
under new terms and separate and apart from credit extended to OSI, and the
Lenders are willing to do so on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree that the agreements of the Company
in the Existing Credit Agreement, as incorporated herein, is amended and
restated to read as follows and credit to the Company outstanding thereunder
shall remain outstanding on the following terms and conditions:

AGREEMENT

1. Revolving Credit Facility.

1(a) Credit Amount.

(1) On the terms and subject to the conditions set forth herein, the Lenders
severally agree that they shall from time to time to but not including the
Revolving Loan Maturity Date (as that term and capitalized terms not otherwise
defined herein are defined in Paragraph 15 below), make revolving loans (the
“Revolving Loans” or a “Revolving Loan”) to the Company, pro rata in accordance
with their respective Percentage Shares; provided that, the aggregate amount of
Revolving Loans and Swing Line Loans extended to the Company at any one time
outstanding may not exceed any of the following:

(A) (i) the Revolving Facility Credit Limit minus (ii) the aggregate amount of
all Outstanding Letters of Credit and unpaid L/C Drawings on such date;

(B) in the case of Revolving Loans Outstanding Letters of Credit and unrepaid
L/C Drawings denominated in an Agreed Currency other than Dollars, 90% of the
Multicurrency Sublimit.

(2) On the terms and subject to the conditions set forth herein, the Swing Line
Lender agrees to make swing line loans denominated in Dollars (the “Swing Line
Loans” or a “Swing Line Loan”) to the Company in an aggregate amount at any one
time outstanding not to



--------------------------------------------------------------------------------

exceed the lesser of (i) the Swing Line Sublimit and (ii) the amount of the risk
participations that the Lenders will be deemed to have purchased therein. The
Company shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender in Dollars. No Swing Line
Loan may be refinanced with another Swing Line Loan. Each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to purchase from the Swing
Line Lender a risk participation in each Swing Line Loan and an amount equal to
such Lender’s Percentage Share of such Swing Line Loan, in an aggregate amount
that, when added to such Lender’s Percentage Share of all Revolving Loans, Swing
line Loans, Outstanding Letters of Credit and unreimbursed L/C Drawings does not
exceed the amount of Revolving Loans that such Lender would be obligated to make
pursuant to the preceding subpagaraph (1).

(3) On the terms and subject to the conditions set forth herein, the Lenders
severally agree that they shall make term loans (the “Acquisition Loans or an
“Acquisition Loan” and, collectively, with the Revolving Loans and Swing Line
Loans, the “Loans”) to the Company in an initial installment of $25,412,800
disbursed no later than August 31, 2006 and a second installment of no more than
$1,987,200 disbursed no later than November 30, 2006, pro rata in accordance
with their respective Percentage Shares; provided that, the aggregate amount of
Acquisition Loans extended to the Company may not exceed the Acquisition
Facility Credit Limit. The Acquisition Loans are term loans and, once repaid,
may not be reborrowed.

1(b) Principal Repayment.

(1) The Company shall pay the principal amount of each Revolving Loan on the
Revolving Loan Maturity Date.

(2) The Company shall repay each Swing Line Loan to the Swing Line Lender, for
its own account, on the earlier of five Business Days after the date such Swing
Line Loan is made and the Revolving Loan Maturity Date.

(3) The Company shall repay the amount of Acquisition Loans initially disbursed
in an initial repayment installment of $907,600 on the last Business Day of
September, 2006; thereafter, Acquisition Loans shall be repaid in installments
equal to (i) the amount of such initial Acquisition Loans remaining outstanding
plus the amount of any second disbursement of Term Loans divided by
(ii) twenty-seven (27), payable on the last Business Day of December, 2006 and
on the last Business Day of each March, June, September and December thereafter.
Acquisition Loans remaining outstanding on the Acquisition Loan Maturity Date
shall then be repayable in full.

(4) Principal amounts of Revolving Loans and Swing Line Loans prepaid hereunder
may be reborrowed on the terms and subject to the conditions set forth in
Paragraph 8(b) below.

1(c) Payment of Interest. Interest on Loans shall be payable as provided in
Paragraphs 5(b) and 5(d) below.

1(d) Use of Proceeds. The proceeds of Revolving Loans and Swing line Loans shall
be used for working capital and general corporate needs. The proceeds of
Revolving Loans may be used to repay Swing Line Loans as provided herein. The
proceeds of the Acquisition Loans will be used to finance the Transaction.



--------------------------------------------------------------------------------

1(e) Swing Line Loan Terms.

(1) Until the earlier of the Maturity Date and the occurrence and continuance of
a Potential Default or an Event of Default, the Swing Line Lender, in its sole
and absolute discretion, may request on behalf of the Company (which hereby
irrevocably authorizes the Swing Line Lender to so request on its behalf) that
each Lender make a Revolving Loan that is a Prime Rate Loan, in an amount equal
to such Lender’s Percentage Share of the Swing Line Loans outstanding. Such
request shall be made in writing (which written request shall be deemed a Loan
Request for purposes hereof) and in accordance with the requirements of this
Agreement, without regard to the minimum and multiples specified herein for the
principal amount of Prime Rate Loans. The Swing Line Lender shall furnish the
Company with a copy of such request after delivering the same to the Agent. Each
Lender shall make an amount equal to its Percentage Share of the Swing Lines
Loans available to the Agent in immediately available funds for the account of
the Swing Line Lender not later than the time when similar notices from the
Company are to be honored under this Agreement, whereupon each such Lender that
makes funds available shall be deemed to have made a Revolving Loan to the
Company in such amount. The Agent shall remit the funds so received to the Swing
Line Lender.

(2) If for any reason any Swing Line Loan cannot be refinanced with a Revolving
Loan, the Loan Request from the Swing Line Lender shall be deemed a request by
the Swing Line Lender that each of the Lenders fund its risk participation in
the relevant Swing Line Loan and each Lender’s payment to the Agent for the
account of the Swing Line Lender pursuant to this Agreement shall be deemed
payment in respect of such participation.

(3) If any Lender fails to make available to the Agent for the account of the
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions, the Swing Line Lender shall be entitled to recover from
such Lender (acting through the Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the Federal Funds Rate (as determined by Agent in accordance
with its customary practices) from time to time in effect. A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this Paragraph 1(e) shall be conclusive
absent manifest error.

(4) Each Lender’s obligation to make Revolving Loans to re-finance Swing Line
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Agreement shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Swing Line Lender,
the Company or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of an Event of Default or Potential Default, or (iii) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Paragraph 1(e) is subject to the conditions set forth in
Paragraph 8(b). No such funding of risk participations shall relieve or
otherwise impair the obligation of the Company to repay Swing Line Loans,
together with interest as provided herein.

(5) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will promptly distribute to such
Lender its Percentage Share of such payment (appropriately adjusted, in the case
of interest payments, to



--------------------------------------------------------------------------------

reflect the period of time during which such Lender’s risk participation was
funded) in Same Day Funds or other equivalent of those received by the Swing
Line Lender. If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances (including pursuant to any
settlement entered into by the Swing Line Lender with the consent of the
Majority Lenders), each Lender shall pay to the Swing Line Lender its Percentage
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender.

The Swing Line Lender shall be responsible for invoicing the Company for
interest on the Swing Line Loans. Until each Lender funds its Revolving Loan or
risk participation pursuant to this Agreement to refinance such Lender’s
Percentage Share of any Swing Line Loan, interest in respect of such Percentage
Share shall be solely for the account of the Swing Line Lender.

2. Hedging Facility. BOW has, and may from time to time in the future elect to
enter into FX Transactions, interest rate swap and other hedging arrangements
with the Company and/or the Guarantors on such terms and conditions as may be
agreed to between BOW and such Persons (BOW acting in such capacity, the
“Counterparty”). The parties hereto hereby acknowledge that all now existing and
hereafter obligations of the Company and the Guarantors with respect to such
existing and future FX Transactions, interest rate swaps and other hedging
arrangements with Bank of the West (the “Swap Obligations”) shall constitute
“Obligations” hereunder for all purposes of this Agreement and the other Loan
Documents.

3. Letter of Credit Facility.

3(a) Credit Limit. On the terms and subject to the conditions set forth herein,
the L/C Issuing Bank shall from time to time from and after the Effective Date
up to the Revolving Facility Maturity Date, issue standby and
commercial/documentary letters of credit for the account of the Company (each a
“Letter of Credit” and, collectively, the “Letters of Credit”); provided,
however, that in no event shall the L/C Issuing Bank issue any Letter of Credit
hereunder if after giving effect to such issuance, the aggregate amount of all
Outstanding Letters of Credit (including all Outstanding Pre-Existing Letters of
Credit) and unrepaid L/C Drawings would exceed the Revolving Credit Limit minus
the aggregate amount of all Revolving Loans and Swing Line Loans outstanding on
such date; provided, further, that in no event may all Outstanding Letters of
Credit and unpaid L/C Drawings on any date when credit is extended to the
Company exceed the L/C Sublimit nor may the Dollar amount and Dollar Amount of
Revolving Loans, Outstanding Letters of Credit and unpaid L/C Drawings exceed
90% of the Multicurrency Sublimit.

3(b) Issuance of Letters of Credit. Unless otherwise approved by the L/C Issuing
Bank, each Letter of Credit, and any amendment, renewal or extension thereof,
shall be requested by the Company at least three (3) Business Days prior to the
proposed issuance, amendment, renewal or extension date by delivery to the L/C
Issuing Bank of a duly executed Letter of Credit Application, with a copy to the
Agent, accompanied by all other L/C Documents which the L/C Issuing Bank may
require as a condition to the requested action. No Letter of Credit shall have a
stated expiration date (or provide for the extension of such stated expiration
date or the issuance of any replacement therefor) later than thirty-six
(36) months following the earlier to occur of: (a) its issuance date, and
(b) the regularly scheduled Revolving Loan Maturity Date; provided, however that
with respect to any Letter of Credit with a stated expiration date later than
the Revolving Loan Maturity Date, no later than two months prior to the
Revolving Loan Maturity Date, the Company agrees to deposit a Dollar amount
equal to the face



--------------------------------------------------------------------------------

amount of such Letter of Credit into a no-access account with the Agent (the
“Letter of Credit Cash Collateral Account”) or deliver to the Agent a backing
standby letter of credit that is in form, and issued by an institution,
acceptable to the Agent. The Company hereby pledges, assigns and grants to the
Agent on behalf of the Lenders a security interest in the Letter of Credit Cash
Collateral Account, any and all funds from time to time contained therein, and
all products and proceeds of the foregoing. At such time the Obligations with
respect to any Letter of Credit for which the Company is required to cash
collateralize in accordance with this Paragraph 3(b) shall have been fully
satisfied or otherwise terminated, the Agent shall release its Lien on the
portion of the funds contained in the Letter of Credit Cash Collateral Account
attributable to such Letter of Credit and remit such funds to the Company.

3(c) Repayment of L/C Drawings. Any L/C Drawing under a Letter of Credit shall
be payable in full by the Company on the date of such L/C Drawing.

3(d) Purchase of Participation Interests; Risk Sharing. Upon the issuance of
each Letter of Credit (and upon the deemed issuance hereunder of the
Pre-Existing Letters of Credit), the Lenders shall be automatically deemed to
have purchased an undivided participation interest therein and in all rights and
obligations relating thereto, pro rata in accordance with their respective
Percentage Shares. The Lenders hereby absolutely and unconditionally (including,
without limitation, following the occurrence of an Event of Default) agree to
purchase and sell among themselves the Dollar amount of any L/C Drawing which is
not paid on the date when due by the Company so that each unrepaid L/C Drawing
shall be held and participated in by the Lenders in accordance with their
respective Percentage Shares.

3(e) Absolute Obligation to Repay. The Company’s obligation to repay L/C
Drawings shall be absolute, irrevocable and unconditional under any and all
circumstances whatsoever and irrespective of any set-off, counterclaim or
defense to payment which the Company may have or have had, against any Lender or
any other Person, including, without limitation, any set-off, counterclaim or
defense based upon or arising out of:

(1) Any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(2) Any amendment or waiver of or any consent to departure from the terms of any
Letter of Credit;

(3) The existence of any claim, setoff, defense or other right which the Company
or any other Person may have at any time against any beneficiary or any
transferee of any Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting);

(4) Any allegation that any demand, statement or any other document presented
under any Letter of Credit is forged, fraudulent, invalid or insufficient in any
respect, or that any statement therein is untrue or inaccurate in any respect
whatsoever or that variations in punctuation, capitalization, spelling or format
were contained in the drafts or any statements presented in connection with any
L/C Drawing;

(5) Any payment by the L/C Issuing Bank under any Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, or any payment made by the L/C Issuing Bank
under any Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of



--------------------------------------------------------------------------------

creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of any Letter of Credit, including any arising in
connection with any Insolvency Proceeding;

(6) Any exchange, release or non-perfection of any Collateral; or

(7) Any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of the Company.

Nothing contained herein shall constitute a waiver of the Company’s rights
against the L/C Issuing Bank arising out of the gross negligence or willful
misconduct of the L/C Issuing Bank in connection with any Letter of Credit
issued hereunder; provided, however, that it is expressly acknowledged and
agreed by the Company that the exercise of any such rights is subject to and
conditioned upon the prior payment in full of all Obligations, including,
without limitation, unrepaid L/C Drawings, and the termination of the credit
facility evidenced hereby.

3(f) Uniform Customs and Practice. The Uniform Customs and Practice for
Documentary Credits as published by the International Chamber of Commerce most
recently at the time of issuance of any Letter of Credit shall (unless otherwise
expressly provided in such Letter of Credit) apply to such Letter of Credit.

3(g) Relationship to Letter of Credit Applications. In the event of any
inconsistency between the terms and provisions of this Agreement and the terms
and provisions of any Letter of Credit Application, the terms and provisions of
this Agreement shall supersede and govern.

3(h) Use of Letters of Credit. The Letters of Credit may be requested by the
Company on its own behalf or on behalf of any of the Guarantors. The Letters of
Credit shall be used to support the working capital and general corporate needs
of the Company and the Guarantors.

4. Requests for and Funding of Loans; Pricing Provisions.

4(a) Requests for and Funding of Loans.

(1) If the Company desires to borrow Revolving Loans, the Company shall deliver
a Revolving Loan Request to the Agent, no later than: (i) in the case of
Revolving Loans to be funded as Prime Rate Loans, 12:00 p.m. (Los Angeles time)
on the proposed funding date, and (ii) in the case of Revolving Loans to be
funded as LIBO Rate Loans, 12:00 p.m. (Los Angeles time) on the third LIBOR
Business Day preceding the proposed funding date. If the Company desires to
borrow Swing Line Loans, the Company shall deliver to the Agent irrevocable
written notice of such request not later than: 2:00 p.m. (Pacific time) on the
Business Day such Loan is requested, and, if the Agent is not the Swing Line
Lender, the Agent shall promptly notify the Swing Line Lender of receipt of such
request.

(2) The principal amount of each LIBO Rate Loan (including Prime Rate Loans
which are converted into LIBO Rate Loans) shall be in the minimum amount of
$100,000 and whole multiples of $100,000 in excess thereof.

(3) All Loan Requests shall be irrevocable and shall be delivered in writing
(which may be by facsimile transmission) or, but only with the prior agreement
of the Agent,



--------------------------------------------------------------------------------

telephonically, with any Loan Request delivered telephonically to be promptly
confirmed in writing (which may be by facsimile transmission). Upon receipt of a
Loan Request (other than for a Swing Line Loan), the Agent shall notify each of
the Lenders of the receipt of such Loan Request by facsimile transmission no
later than 2:00 p.m. (Los Angeles time) on the date received.

(4) The Lenders shall make available their applicable Percentage Shares of each
proposed Revolving Loan by crediting the amount thereof, in immediately
available same day funds, to the Funding Account no later than 10:30 a.m. (Los
Angeles time) on the funding date.

(5) The failure of any Lender to advance its Percentage Share of any Revolving
Loan shall not relieve any other Lender of its obligation hereunder to advance
its Percentage Share of the principal amount thereof, but no Lender shall be
responsible for the failure of any other Lender to make its required advance.

4(b) Applicable Interest Rates. The Company shall pay interest on all Revolving
Loans outstanding hereunder from the date disbursed to but not including the
date of payment, at a rate per annum equal to, at the option of and as selected
by the Company from time to time (subject to the provisions of Paragraphs 4(c)
and 4(e) below):

(1) The daily average Applicable Prime Rate during the applicable computation
period; or

(2) The Applicable LIBO Rate for the selected Interest Period therefor.

The Company shall pay interest on all Swing Line Loans outstanding hereunder
from the date disbursed to but not including the date of payment at a rate per
annum equal to the daily average Applicable Prime Rate during the applicable
computation period.

4(c) Conversion and Continuation Options.

(1) The Company may elect from time to time to convert Revolving Loans
outstanding (or portions thereof): (i) as LIBO Rate Loans to Prime Rate Loans by
giving the Agent irrevocable notice of such election pursuant to a Notice of
Conversion/Continuation no later than 9:00 a.m. (Los Angeles time) on the last
day of the Interest Period for such LIBO Rate Loan, and (ii) as Prime Rate Loans
to LIBO Rate Loans by giving the Agent irrevocable notice of such election no
later than 12:00 noon (Los Angeles time) on the third (3rd) LIBOR Business Day
preceding the proposed conversion date. Any conversion of LIBO Rate Loans may
only be made on the last day of the applicable Interest Period. No Prime Rate
Loan may be converted into a LIBO Rate Loan if an Event of Default or Potential
Default has occurred and is continuing at the requested conversion date. All or
any part of outstanding Revolving Loans may be converted as provided herein,
provided that partial conversions shall be in an amount not less than the amount
required pursuant to Paragraph 4(a)(2) above.

(2) The Company may elect from time to time to have any LIBO Rate Loan continued
as such upon the expiration of the Interest Period applicable thereto by giving
the Agent irrevocable notice of such election pursuant to a Notice of
Conversion/Continuation no later than 12:00 noon (Los Angeles time) on the third
(3rd) LIBOR Business Day preceding the last day of such Interest Period;
provided, however, that no LIBO Rate Loan may be continued as



--------------------------------------------------------------------------------

such when any Event of Default or Potential Default has occurred and is
continuing, but shall be automatically converted to a Prime Rate Loan on the
last day of the Interest Period applicable thereto. If the Company shall fail to
give notice of its election to continue a LIBO Rate Loan as such as provided
above, the Company shall be deemed to have elected to convert the affected LIBO
Rate Loan to a Prime Rate Loan on the last day of the applicable Interest
Period.

(3) Each request for the conversion or continuation of a Revolving Loan (or
portion thereof) shall be evidenced by the timely delivery by the Company to the
Agent of a duly executed Notice of Conversion/Continuation (which delivery may
be by facsimile transmission) or, but only with the prior agreement of the
Agent, telephonically, with any Notice of Conversion/Continuation delivered
telephonically to be promptly confirmed in writing (which may be by facsimile
transmission).

4(d) Interest Billing and Payment Requirements.

(1) Interest accruing on Loans (or portions thereof) which are Prime Rate Loans
shall be payable quarterly, in arrears on the last Business Day of each March,
June, September and December in the amount set forth in an interest billing for
such Prime Rate Loans delivered by the Agent to the Company (which delivery may
be telephonic and later confirmed in writing).

(2) Interest accruing on LIBO Rate Loans shall be payable, in arrears, on the
last day of the applicable Interest Period therefor, or in the case of LIBO Rate
Loans with Interest Periods ending later than three months from the date funded,
at the end of each three month period from the date funded and at the end of the
applicable Interest Period therefor.

4(e) Illegality. Notwithstanding any other provisions herein, if any law,
regulation, treaty or directive or any change therein or in the interpretation
or application thereof, shall make it unlawful for any Lender to make or
maintain LIBO Rate Loans as contemplated by this Agreement: (1) the commitment
of such Lender hereunder to make or to continue LIBO Rate Loans or to convert
Prime Rate Loans to LIBO Rate Loans shall forthwith be canceled and (2) such
Lender’s Percentage Share of Revolving Loans then outstanding as LIBO Rate
Loans, if any, shall be converted automatically to Prime Rate Loans at the end
of their respective Interest Periods or within such earlier period as may be
required by law. In the event of a conversion of any LIBO Rate Loan prior to the
end of its applicable Interest Period, the Company hereby agrees promptly to pay
any Lender affected thereby, upon demand, the amounts required pursuant to
Paragraph 4(h) below, it being agreed and understood that such conversion shall
constitute a prepayment for all purposes hereof. The provisions hereof shall
survive the termination of this Agreement and payment of all outstanding Loans,
unrepaid L/C Drawings and all other Obligations.

4(f) Requirements of Law; Increased Costs. In the event that any applicable law,
order, regulation, treaty or directive issued by any central bank or other
governmental authority, agency or instrumentality or in the governmental or
judicial interpretation or application thereof, or compliance by any Lender with
any request or directive (whether or not having the force of law) issued by any
central bank or other governmental authority, agency or instrumentality:

(1) Does or shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Loan made or Letter of Credit issued hereunder,
or change the basis of taxation of payments to such Lender of principal, fee,
interest or any other amount



--------------------------------------------------------------------------------

payable hereunder (except for change in the rate of tax on the overall net
income of such Lender);

(2) Does or shall impose, modify or hold applicable any reserve, capital
requirement, special deposit, compulsory loan or similar requirements against
assets held by, or deposits or other liabilities in or for the account of,
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender which are not otherwise included in the
determination of interest payable on the Obligations; or

(3) Does or shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing or maintaining any Loan, or issuing, renewing or maintaining
any Letter of Credit, or to reduce any amount receivable in respect thereof or
the rate of return on the capital of such Lender or any corporation controlling
such Lender, then, in any such case, the Company shall promptly pay to such
Lender, upon its written demand made through the Agent, any additional amounts
necessary to compensate such Lender for such additional cost or reduced amounts
receivable or rate of return as determined by such Lender with respect to this
Agreement, or Loans made, or Letters of Credit issued hereunder. If a Lender
becomes entitled to claim any additional amounts pursuant to this Paragraph
5(f), it shall promptly notify the Company of the event by reason of which it
has become so entitled. A certificate as to any additional amounts payable
pursuant to the foregoing sentence containing the calculation thereof in
reasonable detail submitted by a Lender to the Company shall be conclusive in
the absence of manifest error. The provisions hereof shall survive the
termination of this Agreement and payment of all outstanding Loans, unrepaid L/C
Drawings and all other Obligations.

4(g) Funding. Subject to the provisions of Paragraph 5 below, each Lender shall
be entitled to fund all or any portion of the Loans in any manner it may
determine in its sole discretion, including, without limitation, within the
London inter-bank market and within the United States.



--------------------------------------------------------------------------------

4(h) Prepayment Premium. In addition to all other payment obligations hereunder,
in the event: (1) if any LIBO Rate Loan is prepaid prior to the last day of the
applicable Interest Period, whether following the occurrence of an Event of
Default or otherwise, or (2) the Company shall fail to continue or to make a
conversion to a LIBO Rate Loan after the Company has given notice thereof as
provided in Paragraph 4(c) above, then the Company shall immediately pay to the
Lenders holding the Revolving Loans prepaid or not made, continued or converted,
through the Agent, an additional premium sum compensating each Lender for
losses, costs and expenses incurred by such Lender in connection with such
prepayment or such failure to borrow, continue or convert. The Company
acknowledges that such losses, costs and expenses are difficult to quantify and
that, in the case of the prepayment of or failure to continue or convert to a
LIBO Rate Loan, the following formula represents a fair and reasonable estimate
of such losses, costs and expenses:

 

Amount Being Prepaid or Being Not Converted or Continued    x   

[    

[    

[    

[    

[    

[    

[    

[    

[    

  

Applicable LIBO

Rate for Increment

Being Prepaid or Not

Converted (as quoted

on the first LIBOR

Business Day

following Lenders’

receipt of notice

thereof)

   __    LIBO Rate for such Increment for Days Remaining in Interest Period   

  ]

  ]

  ]

  ]

  ]

  ]

  ]

   x   

 

 

Days Remaining in Interest Period

______________

360

For purposes of calculating the current LIBO Rate for the days remaining in the
Interest Period for the increment being prepaid or not converted or continued,
such current LIBO Rate shall be an interest rate interpolated between LIBO Rates
quoted for standard calendar periods for subsequent months’ maturities in
accordance with normal conventions. A certificate as to any additional amounts
payable pursuant to the foregoing sentence containing the calculation thereof in
reasonable detail submitted by a Lender to the Company shall be conclusive in
the absence of manifest error. The provisions hereof shall survive the
termination of this Agreement and payment of all outstanding Revolving Loans and
unrepaid L/C Drawings and all other Obligations.

4(i) Default Interest. At the option of the Agent on behalf of the Lenders,
notwithstanding anything to the contrary contained herein, on any date that
there shall have occurred and be continuing an Event of Default, any and all
Obligations outstanding shall bear interest at a per annum rate equal to two
percent (2%) in excess of the highest rate applicable to Loans then outstanding
under this Agreement, or, if such Obligations do not otherwise bear interest, at
a per annum rate equal to two percent (2%) in excess of the Prime Rate.

4(j) Fees. The Company shall pay the following fees:

(1) Letter of Credit Fees.

(i) To the Agent for the pro rata benefit of the Lenders in accordance with
their respective Percentage Shares:

(x) On or before the date of issuance by the L/C Issuing Bank of a Letter of
Credit which is in the nature of a standby (as opposed to
commercial/documentary) letter of credit, a non-refundable issuance fee in an
amount equal to the Applicable L/C Fee Percentage multiplied by the face amount
of such Letter of Credit for the effective term of such Letter of Credit;

(y) With respect to each Letter of Credit which is in the nature of a
commercial/documentary letter of credit, such reasonable and standard costs and
charges relating to the issuance, presentation, amendment and processing as the
L/C Issuing Bank may require; and

(z) Such renewal, increase and extension fees relating to any Letter of Credit
as are customarily charged by the L/C Issuing Bank to its customers from time to
time.



--------------------------------------------------------------------------------

(ii) Directly to the L/C Issuing Bank, from time to time upon demand, such fees
and charges, including, without limitation, miscellaneous charges and transfer
fees, relating to the Letters of Credit as the L/C Issuing Bank customarily
charges with respect to similar letters of credit issued by it.

(2) Agent’s Fee. To the Agent for its own account an agent’s fee in such amount
and payable on such as may be agreed in writing by the Company and the Agent.

(3) Unused Fee. To the Agent for the pro rata benefit of the Lenders in
accordance with their respective Percentage Shares, on the last Business Day of
each calendar quarter and on the Revolving Loan Maturity Date, a non-usage fee
for such calendar quarter (or portion thereof) in the amount set forth in a fee
billing delivered by the Agent to the Company, which non-usage fee shall equal:
(i) the average Aggregate Credit Limit in effect during such calendar quarter
(or portion thereof), minus the daily average amount of Loans and Outstanding
Letters of Credit during such calendar quarter (or portion thereof) multiplied
by (ii) the product of: (y) the applicable percentage set forth in the Pricing
Matrix, and (z) a fraction, the numerator of which is the number of days in the
applicable calculation period and the denominator of which is 360.

4(k) Computations. All computations of interest and fees payable hereunder shall
be based upon a year of three hundred and sixty (360) days for the actual number
of days elapsed.

5. Multicurrency Provisions. Upon the request of the Company, and subject to
Agent’s standard procedures regarding the funding of Revolving Loans in any
Agreed Currency as well as the provisions of this Paragraph 5, the Lenders will
fund Revolving Loans in any Agreed Currency so requested. Notwithstanding any
provision of this Agreement to the contrary, with respect to Revolving Loans
requested to be funded in an Agreed Currency:

5(a) Loan Requests. Each Loan Request for a Revolving Loan to be denominated in
an Agreed Currency must be submitted to the Agent no less than three
(3) Business Days prior to the requested funding date of such Revolving Loan.
Each Revolving Loan to be funded in an Agreed Currency other than Dollars shall
be funded at the Applicable LIBO Rate for such Revolving Loan. At no time shall
Revolving Loans be outstanding hereunder in more than three (3) different Agreed
Currencies.

5(b) Limitations on Agreed Currency Loans and Letters of Credit.

(1) No Revolving Loan will be made or Letter of Credit issued if, after giving
effect thereto, the Dollar amount or Equivalent Amount of of all outstanding
Revolving Loans, all Outstanding Letters of Credit and unpaid L/C Drawings would
exceed 90% of the Multicurrency Sublimit for the Revolving Facility Credit
Limit.

(2) If notwithstanding the preceding subparagraph (1), at any date, the
aggregate Dollar amount and Equivalent Amount of outstanding Revolving Loans,
Outstanding Letters of Credit and unpaid L/C Drawings exceeds the Revolving
Facility Credit Limit or, to the extent denominated in an Agreed Currency other
than Dollars, the aggregate amount of Revolving Loans, Outstanding Letters of
Credit and unpaid L/C Drawings exceeds the Multicurrency Sublimit, the Company
shall immediately repay Revolving Loans in an aggregate principal amount
sufficient to eliminate any such excess.



--------------------------------------------------------------------------------

(3) Each Revolving Loan requested to be funded in an Agreed Currency other than
Dollars shall be in a minimum Approximate Equivalent Amount of $100,000 and in
multiples of an Approximate Equivalent Amount of $100,000 if in excess thereof.

(4) During the existence of an Event of Default, at the Agent’s election or upon
the direction of the Majority Lenders, all or any part of any outstanding
Revolving Loans denominated in any Agreed Currency other than Dollars shall be
redenominated and converted into Revolving Loans made in Dollars.

5(c) Computations. The Agent will determine the Dollar Amount of each such
Revolving Loan pursuant to its customary procedures for funding loans made in
such Agreed Currency and advise the Company and the Lenders as to such Dollar
Amount prior to the requested funding date of such Revolving Loan. In respect of
Revolving Loans and other amounts denominated in an Agreed Currency, all
references to Dollar amounts in this Agreement shall be construed as a reference
to the Dollar Amount that is the Equivalent thereof as of the relevant date.

5(d) Repayments, etc. Each Revolving Loan shall be repaid and each payment of
interest thereon shall be paid in the Agreed Currency in which such Revolving
Loan was funded or, if such Revolving Loan was converted into another Agreed
Currency, such other Agreed Currency. If specified by the Agent to the Company
in writing, payments of any Revolving Loan funded in an Agreed Currency shall be
paid at the Lending Installation so specified by the Agent. Each payment
delivered to the Agent for the account of any Lender shall be delivered promptly
by the Agent to such Lender in the same type of funds that the Agent received,
such funds to be delivered, if requested by such Lender in a writing to the
Agent, at such Lender’s specified Lending Installation.

5(e) Conversions. Notwithstanding anything herein to the contrary, if, after the
making of any Revolving Loan in any Agreed Currency other than Dollars, currency
control or exchange regulations are imposed in the country which issues such
currency with the result that the type of currency in which the Revolving Loan
was made (the “Original Currency”) no longer exists or the Company is not able
to make payment to the Agent for the account of the Lenders in such Original
Currency, then all payments to be made by the Company hereunder in such currency
shall instead be made when due in Dollars in an amount equal to the Dollar
Amount (as of the date of repayment and any conversion being determined at the
then prevailing market rate, as determined by Agent in accordance with its
customary practices) of such payment due, it being the intention of the parties
hereto that the Company take all risks of the imposition of any such currency
control or exchange regulations. If Agent shall have notified the Company and
the Lenders that any currency has ceased being an Agreed Currency (in accordance
with the definitions of the terms “Agreed Currency” and “Eligible Currency”)
then promptly, but in any event within five (5) Business Days of receipt of such
notice from the Agent, the Company shall repay all Revolving Loans in such
affected currency or convert (at the then prevailing market rate, as determined
by Agent in accordance with its customary practices) such Revolving Loans into
Revolving Loans in Dollars or another Agreed Currency, subject to the other
terms set forth in this Paragraph 5. If any Revolving Loan made (or to be made)
would, but for the provisions of this Paragraph 5, be capable of being made in
either the Euro or in a National Currency Unit, such Revolving Loan shall be
made in the Euro.

5(f) Lending Installations. Each Lender will book its Revolving Loans at the
appropriate Lending Installation listed on Annex 5 or such other Lending
Installation designated by such Lender in accordance with this subparagraph (9).
All terms of this Agreement shall apply to any such Lending Installation and the
Revolving Loans issued hereunder shall be deemed held by each Lender for the
benefit of any such Lending Installation. Each Lender may, by written notice to
the Agent and the



--------------------------------------------------------------------------------

Company in accordance with Paragraph 14(f) below, designate replacement or
additional Lending Installations through which Revolving Loans will be made by
it and for whose account Revolving Loan payments are to be made.

5(g) Change in Conditions. Notwithstanding the satisfaction of all conditions
set forth in this Agreement regarding the funding of Revolving Loans, with
respect to any Revolving Loan in any Agreed Currency other than Dollars, if
there shall occur on or prior to the date of such Revolving Loan any change in
national or international financial, political or economic conditions or
currency exchange rates or exchange controls which would in the reasonable
opinion of the Agent or the Majority Lenders make it impracticable for such
Revolving Loan to be denominated in the Agreed Currency specified by the
Company, then the Agent shall forthwith give notice thereof to the Company and
the Lenders, and such Revolving Loans shall not be denominated in such Agreed
Currency but shall be made in Dollars, in an aggregate principal amount equal to
the Dollar Amount of the aggregate principal amount specified in the related
Loan Request unless the Company notifies the Agent at least one Business Day
before such date that (i) it elects not to borrow on such date or (ii) it elects
to borrow on such date in a different Agreed Currency, as the case may be, in
which the denomination of such Revolving Loans would in the opinion of the Agent
and the Majority Lenders be practicable and in an aggregate principal amount
equal to the Dollar Amount of the aggregate principal amount specified in the
related Loan Request.

6. Miscellaneous Provisions.

6(a) Open Book Account. The obligation of the Company to repay the Loans and L/C
Drawings shall be evidenced by notations on the books and records of the Agent
and each Lender. The Agent shall deliver a statement of account to the Company
and each Lender monthly setting forth the unpaid balance of Loans, L/C Drawings,
and settlement prices outstanding hereunder. Such statement shall (absent
clerical error) be deemed conclusively correct and accepted by the Company and
the Lenders unless any of such Persons notifies the Agent to the contrary within
thirty (30) Business Days following delivery of such statement. Upon any
advance, conversion or prepayment with respect to any Loan, each Lender is
hereby authorized to record the date and amount of each such advance and
conversion made by such Lender, or the date and amount of each such payment or
prepayment of principal of the Loan made by such Lender, the applicable Interest
Period (if any) and interest rate with respect thereto, on its books (or by any
analogous method any Lender may elect consistent with its customary practices)
and any such recordation shall constitute prima facie evidence of the accuracy
of the information so recorded absent manifest error. The failure of the Agent
or any Lender to make any such notation shall not affect in any manner or to any
extent the Company’s Obligations hereunder.

6(b) Nature and Place of Payments. All payments made on account of the
Obligations shall be made by the Company to the Agent for the account of the
Lenders or the L/C Issuing Bank, as applicable, without setoff or counterclaim,
in Dollars in immediately available same day funds, free and clear of and
without deduction for any taxes, fees or other charges of any nature whatsoever
imposed by any taxing authority and must be received by the Agent by 2:00 p.m.
(Los Angeles time) on the day of payment, it being expressly agreed and
understood that if a payment is received after 2:00 p.m. (Los Angeles time) by
the Agent, such payment will be considered to have been made by the Company on
the next succeeding Business Day and interest thereon shall be payable by the
Company at the then applicable rate during such extension. All payments on
account of the Obligations shall be made to the Agent through its Contact
Office. If any payment required to be made by the Company hereunder becomes due
and payable on a day other than a Business Day, the due date thereof shall be
extended to the next succeeding Business Day and interest thereon shall be
payable at the then applicable rate during such extension. The Agent is hereby
irrevocably authorized by the Company to debit the general



--------------------------------------------------------------------------------

operating account of the Company, if any, maintained with the Agent for the full
amount of monthly and periodic interest billings, fees and other Obligations
payable hereunder; provided, however, that the failure of the Agent to so debit
such account shall not in any manner or to any extent affect the obligation of
the Company to pay such Obligations as provided herein and in the other Loan
Documents.

6(c) Prepayments.

(1) The Company shall prepay Acquisition Loans and, after prepayment in full of
Acquisition Loans, Revolving Loans (and after prepayment in full of Revolving
Loans shall cash collateralize Letters of Credit) upon receipt of Net Proceeds
of any Debt Securities Issuance or Equity Securities Issuance (other than from
Equity Securities Issuances made pursuant to employee stock plans, issuances to
management in connection with the commencement of employment or as an incentive)
in an amount equal to 100% of the Net Proceeds of such Debt Securities Issuance
and 50% of such Equity Securities Issuance (other than any Equity Securities
Issuance (i) made pursuant to employee stock plans, (ii) made to management in
connection with commencement of employment or otherwise as an incentive),
(iii) the proceeds of which are promptly applied to make a Permitted Acquisition
or Permitted Investment, (iv) prior to which the Company notifies the Lenders
that the proceeds will be applied to make a Permitted Acquisition or Permitted
Investment and concurrently with which the Company pledges to the Agent, as cash
collateral (and the Company hereby grants to the Agent a first priority
perfected security interest as collateral security for the Obligations) the Net
Cash Proceeds that will be subject to release upon consummation of such
Permitted Acquisition or Permitted Investment, or (v) for strategic reasons
approved in writing by the Majority Lenders; provided, that to the extent that
any prepayment premium or penalty would be payable by the Company pursuant to
Paragraph 4(h) above as a result of making any such prepayment as required by
this subparagraph (1) on a date other than the last day of one or more Interest
Payment(s), such prepayment may, at the option of the Company, be deposited with
the Agent to be held as cash collateral for the Obligations of the Company under
this Agreement (and the Company hereby grants to the Agent for the benefit of
the Lenders a first priority perfected security interest therein) until the end
of the then applicable Interest Period(s), and on the last day of each such
Interest Period, the amount so deposited shall be applied in repayment of the
relevant Loans until applied in full to prepayments as contemplated by this
subparagraph (1).

(2) The Company may prepay Prime Rate Loans in whole or in part at any time, it
being acknowledged and agreed that LIBO Rate Loans may not be voluntarily
prepaid prior to the last day of their applicable Interest Periods.

(3) Revolving Loans are subject to mandatory prepayment by the Company upon
demand of the Agent on any date upon which the sum of: (i) the aggregate
principal balance of Revolving Loans and Swing line Loans, plus (ii) the Dollar
amount of all Outstanding Letters of Credit, plus (iii) the Dollar amount
unrepaid L/C Drawings exceeds the Revolving Facility Credit Limit.

(4) If, as of any date and for any reason, the Dollar amount and Equivalent
Amount of Revolving Loans, Swing Line Loans, Outstanding Letters of Credit and
unrepaid L/C Drawings exceed the Revolving Facility Credit Limit, the Company
shall immediately prepay Revolving Loans and Swing Line Loans in an aggregate
amount equal to such excess and, to the extent that outstanding Loans are less
than such excess amount, deliver to the Agent cash collateral in an amount not
less than such differential to be held in a non-interest bearing account



--------------------------------------------------------------------------------

as collateral (and the Company hereby grants to the Agent a first priority
security interest in such cash collateral) for the remaining Obligations.

(5) If, as of any date and for any reason, the Equivalent Amount of Revolving
Loans, Swing Line Loans, Outstanding Letters of Credit and unrepaid L/C Drawings
denominated in an Agreed Currency other than Dollars exceed the Multicurrency
Sublimit, the Company shall immediately prepay Swing Line Loans and Revolving
Loans in an aggregate amount equal to such excess and, to the extent that
outstanding Swing Line Loans and Revolving Loans are less than such excess
amount, deliver to the Agent cash collateral in an amount not less than the
differential to be held in a non-interest bearing account as collateral (and the
Company hereby grants to the Agent a first priority security interest in such
cash collateral) for the remaining Obligations.

(6) The Company shall pay in connection with any prepayment hereunder all
interest accrued but unpaid on Loans to which such prepayment is applied, and
all prepayment premiums, if any, on LIBO Rate Loans to which such prepayment is
applied, concurrently with payment to the Agent of any principal amounts.

(7) All prepayments of Acquisition Loans shall be applied to installments
payable thereon in the inverse order of their occurrence.

6(d) Allocation of Payments Received. Prior to the occurrence of an Event of
Default and acceleration of the Obligations, all amounts received by the Agent
on account of the Loans shall be applied against Loans in such order as the
Company may direct in writing, subject to the requirement that disbursements to
the Lenders shall be in accordance with their respective Percentage Shares. Such
amounts shall be disbursed by the Agent to the Lenders pro rata in accordance
with their respective Percentage Shares by wire transfer on the date of receipt
if received by the Agent before 10:00 a.m. (Los Angeles time) or if received
later, by 12:00 noon (Los Angeles time) on the next succeeding Business Day,
without further interest payable by the Agent. Following the occurrence of an
Event of Default and acceleration of the Obligations, all amounts received by
the Agent on account of the Obligations shall be disbursed by the Agent as
follows:

(1) First, to the payment of reasonable expenses incurred by the Agent in the
performance of its duties and enforcement of its rights under the Loan
Documents, including, without limitation, all costs and expenses of collection,
attorneys’ fees, court costs and foreclosure expenses;

(2) Then, to the Lenders, pro rata in accordance with the principal amount of
Loans and L/C Drawings held by the Lenders, until all outstanding Loans,
unrepaid L/C Drawings, and interest accrued thereon have been paid in full, said
amounts to be allocated first to interest and then, but only after all accrued
interest has been paid in full, to principal of Loans and unrepaid L/C Drawings;

(3) Then, to the Agent to hold as cash collateral for the obligation of the
Company to reimburse future L/C Drawings as the same may occur, until there are
no further Outstanding Letters of Credit, with the Agent hereby irrevocably
authorized by the Company to debit from time to time the amounts so held and to
apply the same on account of such L/C Drawings;



--------------------------------------------------------------------------------

(4) Then, to the Lenders on account of all other outstanding Obligations, and

(5) Then, to such Persons as may be legally entitled thereto.

6(e) Telephonic/Facsimile Communications. Any agreement of the Agent and the
Lenders herein to receive certain notices by telephone or facsimile is solely
for the convenience and at the request of the Company. The Agent and the Lenders
shall be entitled to rely on the authority of any Person purporting to be an
authorized Person and the Agent and the Lenders shall not have any liability to
the Company or other Person on account of any action taken or not taken by the
Agent or the Lenders in reliance upon such telephonic or facsimile notice. The
obligation of the Company to repay the Loans or any unpaid L/C Drawings shall
not be affected in any way or to any extent by any failure by the Agent and the
Lenders to receive written confirmation of any telephonic or facsimile notice or
the receipt by the Agent and the Lenders of a confirmation which is at variance
with the terms understood by the Agent and the Lenders to be contained in the
telephonic or facsimile notice.

6(f) Rollover of Existing Obligations. There are currently outstanding under the
Existing Credit Agreement those “Revolving Loans,” “Letters of Credit” and
unrepaid “L/C Drawings” described on Annex 1 attached hereto. Effective as of
the Effective Date, all “Revolving Loans,” “Letters of Credit” and unrepaid “L/C
Drawings” outstanding under the Existing Credit Agreement shall automatically be
deemed to be outstanding hereunder, in each case for all purposes of this
Agreement and the other Loan Documents on and after the Effective Date.

7. Security and Additional Credit Support.

7(a) Collateral Security. As collateral security for the Obligations, the
Company has previously executed and delivered to the Agent for the benefit of
the Lenders: (1) a Security Agreement dated December 1, 2003 (as previously
amended, extended or replaced, the “Existing Security Agreement”) to this
Agreement pursuant to which the Company has granted to the Agent for the benefit
of the Lenders a perfected security interest in the Collateral of the Company
with a priority acceptable to the Agent, and (2) UCC-1 financing statements,
notices to and consents of third parties, landlord and mortgagee waivers the
property access agreements and such additional and supplemental security
agreements, including, without limitation, supplemental security agreements
covering Collateral consisting of federally registered trademarks, copyrights
and patents for filing with the Patent and Trademark Office or the U.S.
Copyright Office, as the Agent has previously required (the “Existing Additional
Company Collateral Documents”).

7(b) Existing Medical Guarantors; Guaranties; Guarantor Security Agreements. As
additional credit and collateral support for the Obligations, each of the
Existing Medical Guarantors have each executed and delivered to the Agent for
the benefit of the Lenders: (1) a credit guaranty (each as previously amended,
extended or replaced, an “Existing Medical Guaranty”), (2) a guarantor security
agreement (each as previously amended, extended or replaced, an “Existing
Medical Guarantor Security Agreement”) pursuant to which such Existing Medical
Guarantor has granted to the Agent for the benefit of the Lenders a perfected
security interest in the Collateral of such Existing Medical Guarantor with a
priority acceptable to the Agent, and (3) UCC-1 financing statements, notices to
and consents of third parties, landlord and mortgagee waivers the property
access agreements and such additional and supplemental security agreements as
the Agent has previously required (the “Existing Additional Guarantor Collateral
Documents”). Upon the Effective Date, (1) any guaranties, security agreements
and other Loan Documents under, and as defined in the Existing Credit Agreement,
from Subsidiaries of the Company that comprise the Non-Medical Group shall
automatically comprise Loan Documents under,



--------------------------------------------------------------------------------

and as defined in the Non Medical Group Credit Agreement, and (2) the Company,
its Subsidiaries and the Agent (at the cost of the Company) are authorized to
execute, deliver, file and record such documents as shall be reasonably
necessary to effectuate the foregoing.

7(c) Amended and Restated Security Agreement and Guaranty. In addition to and
not in replacement (except to the extent expressly in conflict) of the Existing
Security Agreement, the Existing Additional Company Collateral Documents, the
Existing Medical Guaranties, the Existing Medical Guarantor Security Agreements
and the Existing Additional Guarantor Collateral Documents, on or prior to the
Effective Date, the Company will execute and deliver or cause to be executed and
delivered a Security Agreement substantially in the form of Exhibit A to this
Agreement and, from the Guarantors a Guaranty substantially in the form of
Exhibit B to this Agreement.

7(d) Additional Documents. The Company agrees to execute and deliver and to
cause to be executed and delivered to the Agent on behalf of the Lenders from
time to time:

(1) From each Domestic Subsidiary in the Medical Group organized or acquired
following the Effective Date, a Guaranty substantially in the form of Exhibit B
to this Agreement, a security agreement substantially in the form of Exhibit A
to this Agreement, and UCC financing statements, such documents to be delivered
immediately upon the formation or acquisition of such Subsidiary, accompanied by
Stock certificates, Stock powers and other documents, instruments and agreements
required thereunder;

(2) From each Lender with which the Company or any Guarantor maintains deposits,
including, without limitation, future Lenders hereunder, an account control
agreement in form and substance acceptable to the Agent;

(3) From the Company and each Domestic Subsidiary, the Stock certificates and
Stock transfer powers therefor of each Material Foreign Subsidiary which becomes
such following the Effective Date required to be delivered pursuant to the
Security Agreement or the Guarantor Security Agreements, as applicable; and

(4) From the Company and the Subsidiaries of the Company and such Persons as the
Agent may request, such confirmatory or supplementary security agreements,
financing statements, account control agreements, consents and acknowledgements
of third parties, intercreditor agreements and such other documents, instruments
or agreements as the Agent may reasonably request, which are in the Agent’s
judgment necessary or desirable to obtain for the Agent on behalf of the
Lenders, the benefit of the Collateral and the Loan Documents (the “Supplemental
Collateral Documents”).

8. Conditions to Credit Events.

8(a) First Credit Event. As conditions precedent to the first Credit Event
hereunder:

(1) The Company shall have delivered or shall have had delivered to the Agent,
in form and substance satisfactory to the Agent and its counsel, each of the
following (with sufficient copies for each of the Lenders) and duly executed and
certified as required:

(i) This Agreement;



--------------------------------------------------------------------------------

(ii) A Security Agreement and Guaranties substantially in the forms of Exhibits
A and B to this Agreement;

(iii) Such Supplemental Collateral Documents as may be requested of the Company
and the Existing Medical Guarantors by the Agent;

(iv) Such UCC searches showing the filing and priority of all UCC filings made
on behalf of the Agent for the benefit of the Lenders in connection with the
Existing Credit Agreement subject only to the security interests in and liens
acceptable to the Agent in its sole and absolute discretion;

(v) Certified copies of resolutions of the Board of Directors of the Company,
each of the Existing Medical Guarantors and each of the Existing Foreign
Subsidiaries approving the execution and delivery of the Loan Documents to which
such Person is party, the performance of the Obligations and the consummation of
the transactions contemplated by the Loan Documents;

(vi) A certificate of the Secretary or an Assistant Secretary of the Company and
of each of the Existing Medical Guarantors certifying the names and true
signatures of the officers of such Person authorized to execute and deliver the
Loan Documents to which such Person is party;

(vii) Certificates of good standing as of a recent date for the Company and each
of the Guarantors from the Secretaries of State of California and each State in
which such Person is incorporated or does business;

(viii) A certificate of a Responsible Financial Officer of the Company in the
form of that attached hereto as Exhibit C to this Agreement dated as of the
Effective Date;

(ix) Such opinions of counsel to the Company and the Guarantors as the Agent may
request;

(x) Such Stock certificates and Stock powers not previously delivered to the
Agent as are required pursuant to the Existing Security Agreement, as amended
and reaffirmed hereby and by the other Loan Documents;

(xi) Compliance Certificates, as defined in the Existing Credit Agreement and
the Non- Medical Group Credit Agreement, prepared as of a recent date acceptable
to the Agent and, in the case of the Non- Medical Group Credit Agreement, on a
pro forma basis as of March 31, 2006;

(xii) Consolidated and consolidating financial statements for the Company as of
December 31, 2005 and March 31, 2006, all prepared and presented in a form and
being in substance satisfactory to Agent and the Lenders; and

(xiii) Evidence satisfactory to the Agent that concurrently with the
effectiveness of this Agreement the Non-Medical Group Credit Agreement shall
also have become effective.



--------------------------------------------------------------------------------

(2) The Company shall have paid to the Agent such fees and other amounts as may
have been separately agreed upon in a fee letter between the Company and the
Agent.

(3) All acts and conditions (including, without limitation, the obtaining of any
necessary regulatory approvals and the making of any required filings,
recordings or registrations) required to be done and performed and to have
happened precedent to the execution, delivery and performance of the Loan
Documents and to constitute the same legal, valid and binding obligations,
enforceable in accordance with their respective terms, shall have been done and
performed and shall have happened in due and strict compliance with all
applicable laws.

(4) All documentation, including, without limitation, documentation for
corporate and legal proceedings in connection with the transactions contemplated
by the Loan Documents shall be satisfactory in form and substance to the Agent
and its counsel.

If the Effective Date shall not have occurred and the first Credit Event
consummated on or before July 19, 2006, as a result of the failure of the
conditions precedent thereto set forth above to have been met to the
satisfaction of the Agent or otherwise, then this Credit Agreement and any right
of the Company to receive credit hereunder shall automatically terminate and be
of no further force or effect and the Agent and the Lenders shall be entitled to
exercise all rights, powers and remedies available to them under the Existing
Credit Agreement. Notwithstanding the foregoing, it is expressly acknowledged
and agreed by the Agent and the Lenders that the conditions precedent described
on Schedule 8(a) may not be satisfied on or prior to July 19, 2006 as required
by this Paragraph 8(a) but may be satisfied as specified in Schedule 8(a).

8(b) All Credit Events. As conditions precedent to each Lender’s obligation to
make any Loan, including the first Loan and including the conversion of any Loan
to another type of Loan or the continuation of any LIBO Rate Loan after the end
of its applicable Interest Period, or of the L/C Issuing Bank to issue, amend,
renew or extend any Letter of Credit, at and as of the date of such action:

(1) There shall have been delivered to the Agent a Loan Request or a Letter of
Credit Application and any required L/C Documents, as applicable;

(2) The representations and warranties contained in the Loan Documents shall be
accurate and complete in all material respects as if made on and as of the date
of such advance, conversion, continuance or issuance or, with respect to any
representation made as of a specific date, shall have been accurate and complete
as of such date;

(3) There shall not have occurred an Event of Default or Potential Default;

(4) After giving effect to such Credit Event the Company shall be in compliance
with the limitations of Paragraphs 1(a), 2(a), 3(a) and 4(a) above;

(5) If such credit event is the making of Acquisition Loans, a certificate of a
Responsible Officer of the Company certifying that (i) attached thereto is a
true, complete and correct copy of the Transaction Documents, (ii) each
Transaction Document is in full force and effect, (iii) all conditions precedent
to the effectiveness of the Transaction Documents have been satisfied or waived,
(iv) the Transaction has been, or concurrently with the extension of credit
being requested, will be consummated as contemplated by the Transaction
Documents, (v) upon the consummation of the Transaction, the Guaranty by the
Merger Subsidiary will remain in full



--------------------------------------------------------------------------------

force and effect in accordance with its terms, and (vi) upon consummation of the
Transaction, all equity interests acquired, directly or indirectly by the
Company, in connection with such Transaction have been pledged to the Agent as
Collateral;

(6) If such credit event is the making of Acquisition Loans, the Agent shall
have determined to its satisfaction that the Transactions shall have been
consummated or, after giving effect to such Acquisition Loans, will have been
consummated concurrently with the making of such Acquisition Loans, in all
material respects in accordance with the terms hereof, the terms of the
Transaction Documents and applicable law (and without the waiver of any terms
not approved by the Agent).

By delivering a Loan Request or Letter of Credit Application hereunder, the
Company shall be deemed to have represented and warranted the accuracy and
completeness of the statements set forth in subparagraphs (b)(2) through (b)(4)
above, as applicable.

9. Representations and Warranties of the Company. As an inducement to the Agent
and each Lender to enter into this Agreement, the Company represents and
warrants to the Agent and each Lender that:

9(a) Financial Condition. The financial statements, dated the Statement Date and
the Interim Date, copies of which have heretofore been furnished to each Lender
by the Agent, are complete and correct and present fairly in accordance with
GAAP the financial condition of the Company and its consolidated Subsidiaries at
such dates and the consolidated and consolidating results of their operations
and changes in financial position for the fiscal periods then ended.

9(b) No Change. Since the Statement Date no Material Adverse Effect has
occurred. Except as expressly disclosed in writing to the Agent and the Lenders
prior to the Effective Date, from the Statement Date through the Effective Date,
neither the Company nor any of its Subsidiaries has entered into, incurred or
assumed any material long-term debt, mortgages, leases or oral or written
commitments, nor commenced any significant project, nor made any purchase or
acquisition of any significant property.

9(c) Legal Existence; Compliance with Law. The Company and each of its
Subsidiaries: (1) is duly organized, validly existing and in good standing as a
corporation or other legal entity under the laws of the jurisdiction of its
organization and is qualified to do business in each jurisdiction where its
ownership of property or conduct of business requires such qualification and
where failure to qualify is reasonably likely to have a Material Adverse Effect,
(2) has the corporate or other power and authority and the legal right to own
and operate its property and to conduct business in the manner in which it does
and proposes so to do, and (3) is in compliance with all Requirements of Law and
Contractual Obligations, the failure to comply with which could have a Material
Adverse Effect.

9(d) Power; Authorization; Enforceable Obligations. The Company and each of its
Subsidiaries has the corporate power and authority and the legal right to
execute, deliver and perform the Loan Documents to which it is a party and has
taken all necessary corporate action to authorize the execution, delivery and
performance of such Loan Documents. The Loan Documents to which the Company and
each of its Subsidiaries is party have been duly executed and delivered on
behalf of such Person and constitute legal, valid and binding obligations of
such Person enforceable against such Person in accordance with their respective
terms, subject to the effect of applicable bankruptcy and other similar laws
affecting the rights of creditors generally and the effect of equitable
principles whether applied in an action at law or a suit in equity.



--------------------------------------------------------------------------------

9(e) No Legal Bar. The execution, delivery and performance of the Loan Documents
to which the Company or any of its Subsidiaries is party, the borrowing
hereunder and the use of the proceeds thereof, will not violate any Requirement
of Law or any Contractual Obligation of the Company or any of its Subsidiaries
the violation of which could have a Material Adverse Effect or create or result
in the creation of any Lien on any assets of the Company or any of its
Subsidiaries (other than any Lien created by the Security Documents).

9(f) No Material Litigation. Except as disclosed on Schedule 9(f) attached
hereto, no litigation, investigation or proceeding of or before any arbitrator,
court or Governmental Authority is pending or, to the knowledge of the Company,
threatened by or against the Company or any of its Subsidiaries or against any
of such parties’ properties or revenues which is likely to be adversely
determined and which, if adversely determined, is likely to have a Material
Adverse Effect.

9(g) Taxes. The Company and each of its Subsidiaries have filed or caused to be
filed all tax returns that are required to be filed and have paid all taxes
shown to be due and payable on said returns or on any assessments made against
them or any of their property other than taxes which are being contested in good
faith by appropriate proceedings and as to which the Company or applicable
Subsidiary has established adequate reserves in conformity with GAAP.

9(h) Investment Company Act. The Company is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

9(i) Subsidiaries. Attached hereto as Schedule 9(i) is an accurate and complete
list of the Company’s direct and indirect Subsidiaries (whether constituting
Domestic Subsidiaries or Foreign Subsidiaries), their respective jurisdictions
of incorporation and the percentage of their capital stock owned by the Company
or other Subsidiaries or Affiliates of the Company. All of the issued and
outstanding shares of capital stock or other equity interests of such
Subsidiaries have been duly authorized and issued and are fully paid and
non-assessable.

9(j) Federal Reserve Board Regulations. Neither the Company nor any of its
Subsidiaries is engaged or will engage, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” within the respective meanings of such terms
under Regulation U. No part of the proceeds of any Loan will be used for
“purchasing” or “carrying” “margin stock” as so defined or for any purpose which
violates, or which would be inconsistent with, the provisions of the Regulations
of the Board of Governors of the Federal Reserve System.

9(k) ERISA. The Company and each of its Subsidiaries are in compliance in all
respects with the requirements of ERISA and no Reportable Event has occurred
under any Plan maintained by the Company or any of its Subsidiaries which is
likely to result in the termination of such Plan for purposes of Title IV of
ERISA.

9(l) Assets. The Company and each of its Subsidiaries has good and marketable
title to all property and assets reflected in the financial statements dated the
Statement Date referred to in Paragraph 9(a) above, except property and assets
sold or otherwise disposed of in compliance with Paragraph 11(g) below
subsequent to the Statement Date. Neither the Company nor any of its
Subsidiaries has outstanding Liens on any of its properties or assets nor are
there any security agreements to which the Company or any of its Subsidiaries is
a party, or title retention agreements, whether in the



--------------------------------------------------------------------------------

form of leases or otherwise, of any personal property except as reflected in the
financial statements referred to in Paragraph 9(a) above or as permitted under
Paragraph 11(a) below.

9(m) Securities Acts. The Company has not issued any unregistered securities in
violation of the registration requirements of Section 5 of the Securities Act of
1933, as amended, or any other law, and is not violating any rule, regulation or
requirement under the Securities Act of 1933, as amended, or the Securities and
Exchange Act of 1934, as amended. The Company is not required to qualify an
indenture under the Trust Indenture Act of 1939, as amended, in connection with
its execution and delivery of the Loan Documents.

9(n) Consents, Etc. No consent, approval, authorization of, or registration,
declaration or filing with any Governmental Authority or any other Person is
required on the part of the Company or any of its Subsidiaries in connection
with the execution and delivery of the Loan Documents or the performance of or
compliance with the terms, provisions and conditions hereof or thereof other
than such as have been obtained prior to the Effective Date.

9(o) Copyrights, Patents, Trademarks and Licenses, etc. The Company owns or is
licensed or otherwise has the right to use all of the patents, trademarks,
service marks, trade names, copyrights, contractual franchises, authorizations
and other rights that are reasonably necessary for the operation of its
business, without conflict with the rights of any other Person. To the best
knowledge of the Company, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Company infringes upon any rights held by
any other Person. Except as specifically disclosed in Schedule 9(f) hereto, no
claim or litigation regarding any of the foregoing is pending or, to the
knowledge of the Company, threatened, and, to the knowledge of the Company, no
patent, invention, device, application, principle or any statute, law, rule,
regulation, standard or code is pending or proposed, which, in either case,
could, reasonably be expected to have a Material Adverse Effect.

9(p) Hazardous Materials. To the best of its knowledge, the operations of the
Company and its Subsidiaries comply substantially, and during the term of this
Agreement will at all times comply substantially, in all respects with all
applicable Environmental Laws; the Company and each of its Subsidiaries has
obtained licenses, permits, authorizations and registrations required under
applicable Environmental Law (“Environmental Permits”) and necessary for its
ordinary operations, all such Environmental Permits are in good standing, and
the Company and each of its Subsidiaries is in compliance with all material
terms and conditions of such Environmental Permits; neither the Company, any of
its Subsidiaries nor any of their respective present properties or operations
are subject to any outstanding written order from or agreement with any
Governmental Authority nor subject to any judicial or docketed administrative
proceeding, respecting any Environmental Law, Environmental Claim or Hazardous
Material not previously disclosed; there are no Hazardous Materials or other
conditions or circumstances existing, or arising from operations prior to the
date of this Agreement, with respect to any property of the Company or any of
its Subsidiaries that would reasonably be expected to give rise to Environmental
Claims; provided, however, that with respect to property leased from an
unrelated third party, the foregoing representation is made to the best
knowledge of the Company. In addition, to the best of its knowledge: (1) neither
the Company nor any of its Subsidiaries has or maintains any underground storage
tanks which are not properly registered or permitted under applicable
Environmental Laws or which are leaking or disposing of Hazardous Materials
off-site, and (2) the Company and each of its Subsidiaries has notified all of
its employees of the existence, if any, of any health hazard arising from the
conditions of their employment and have met all notification requirements under
Title III of CERCLA and all other applicable Environmental Laws.



--------------------------------------------------------------------------------

9(q) Regulated Entities. Neither the Company nor any of its Subsidiaries is
subject to regulation under the Public Utility Holding Company Act of 1935, the
Federal Power Act, the Interstate Commerce Act, any state public utilities code,
or any other Federal or state statute or regulation limiting its ability to
incur Indebtedness.

9(r) Foreign Asset Control Regulations, Etc. Neither the borrowings hereunder
nor the use of the proceeds thereof will violate the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or the
Anti-Terrorism Order or any enabling legislation or executive order relating to
any of the same. Without limiting the generality of the foregoing, neither the
Company nor any of its Subsidiaries: (1) is or will become a blocked person
described in Section 1 of Anti-Terrorism Order, or (2) engages or will engage in
any dealings or transactions or be otherwise associated with any such blocked
person.

10. Affirmative Covenants. The Company hereby covenants and agrees with the
Agent and each Lender that, as long as any Obligations remain unpaid, any Letter
of Credit is Outstanding, any Lender has any obligation to make Loans or the L/C
Issuing Bank has any obligation to issue Letters of Credit, the Company shall:

10(a) Financial Statements and Reports. Furnish or cause to be furnished to the
Agent and to each of the Lenders directly:

(1) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, a consolidated and consolidating balance sheet of
the Company and its Subsidiaries as at the end of such fiscal year, and the
related consolidated and consolidating statements of income or operations,
consolidated statements of shareholders’ equity and consolidated statements of
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, such consolidated statements to be audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing reasonably acceptable to the
Lender, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit; and such consolidating statements to be certified by a
Responsible Financial Officer of the Company to the effect that such statements
are fairly stated in all material respects when considered in relation to the
consolidated financial statements of the Company and its Subsidiaries;

(2) as soon as available, but in any event within 45 days after the end of each
December 31st, a consolidated and consolidating balance sheet of the Company and
its Subsidiaries as at the end of such date, and the related consolidated and
consolidating statements of income or operations, consolidated statements of
shareholders’ equity and consolidated statements of cash flows for the two
fiscal quarters just ended and for the portion of the Company’s fiscal year then
ended, setting forth in each case in comparative form the consolidated and
consolidating statements of the balance sheet and income statements, the
consolidated cash flows and consolidated shareholders’ equity, which shall
include the figures for the corresponding period of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Financial Officer of the Company as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Company and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;



--------------------------------------------------------------------------------

(3) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company, a consolidated balance sheet of OSI and its
Subsidiaries comprising the Non- Medical Group prepared by or on behalf of OSI
as at the end of such fiscal year, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the preceding
fiscal year, all in reasonable detail and certified by a Responsible Financial
Officer of OSI to the effect that such statements are fairly stated in all
material respects when considered in relation to the consolidated financial
statements of the Non-Medical Group;

(4) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of OSI, a consolidated
balance sheet of OSI and its Subsidiaries comprising the Non- Medical Group
prepared by or on behalf of OSI as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of OSI’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Financial Officer of OSI as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Non- Medical Group in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes;

(5) Concurrently with the delivery of each of the financial statements delivered
pursuant to subparagraphs (1) and (2) above: (i) a certificate of a Responsible
Financial Officer of the Company, stating that such financial statements are
presented fairly in accordance with GAAP, confirming as of the last day of such
fiscal period the continuing accuracy and completeness of all representations
and warranties of the Company set forth in the Loan Documents or, with respect
to any representation and warranty made as of a specific date, the accuracy and
completeness as of such date, and that there does not exist a Potential Default
or an Event of Default hereunder, (ii) a Compliance Certificate dated as of the
date of such financial statements, and (iii) a certificate listing all Material
Foreign Subsidiaries of the Company and specifically identifying any Foreign
Subsidiaries on such schedule which have become Material Foreign Subsidiaries
since the date of the most recent certificate delivered hereunder; and

(6) concurrently with delivery of financial statements under the Non-Medical
Group Credit Agreement, copies thereof;

provided, however, the Company shall not be required to furnish or cause to be
furnished to any Lender information described in subparagraphs (3), (4) or
(6) above so long as such Lender is a party to the Non-Medical Credit Agreement.

10(b) Other Information. Promptly furnish or cause to be furnished to the Agent
(with the Agent providing the same to each of the Lenders)

(1) Promptly after the same are available but in any event within 15 days of
filing, copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of OSI and/or to stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which OSI and/or the Company may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, including without limitations forms 10-K and 10-Q, or other



--------------------------------------------------------------------------------

applicable Requirements of Law and not otherwise required to be delivered to the
Administrative Agent pursuant hereto.

(2) Within 105 days after the end of each fiscal year of the Company, one year
quarterly projections and five year annual projections that are in form and
substance satisfactory to the Agent.

(3) such additional financial and other information, including, without
limitation, financial statements of the Company and the Guarantors as the Agent
or any Lender (through the Agent) may from time to time reasonably request,
including, without limitation, such information as is necessary to enable any
Lender to participate out any of its interests in the Loans and other
Obligations hereunder or to enable other financial institutions to become
signatories hereto.

10(c) Payment of Indebtedness. Itself, and shall cause each of its Subsidiaries
to, pay, discharge or otherwise satisfy at or before maturity or before it
becomes delinquent, defaulted or accelerated, as the case may be, all its
Indebtedness (including taxes), except: (1) Indebtedness being contested in good
faith and for which provision is made to the satisfaction of the Agent for the
payment thereof in the event the Company or such Subsidiary is found to be
obligated to pay such Indebtedness and which Indebtedness is thereupon promptly
paid by the Company or such Subsidiary, and (2) Subordinated Debt not permitted
to be paid pursuant to the terms of any applicable subordination agreement.

10(d) Maintenance of Existence and Properties. Itself, and shall cause each of
its Subsidiaries to, maintain its corporate or other such existence as a legal
entity and maintain all rights, privileges, licenses, approvals, franchises,
properties and assets necessary or desirable in the normal conduct of its
business, and comply with all Contractual Obligations and Requirements of Law
the failure to comply with which could have a Material Adverse Effect on the
business, operations, assets or financial or other condition of the Company or
the Company and its Subsidiaries taken as a whole.

10(e) Inspection of Property; Books and Records; Discussions. Itself and cause
each of its Subsidiaries to:

(1) (1) keep books of record and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law, the failure to comply with
which could have a Material Adverse Effect on the business, operations, assets
or financial or other condition of the Company or the Company and its
Subsidiaries taken as a whole shall be made of all dealings and transactions in
relation to its business and activities, and permit representatives of the Agent
or any Lender to visit and inspect any of its properties and examine and make
abstracts from any of its books and records at any reasonable time and as often
as may reasonably be desired by the Agent or any Lender and to discuss the
business, operations, properties and financial and other condition of the
Company and any of its Subsidiaries with officers and employees of such parties
and with their independent certified public accountants.

(2) cooperate with the Agent, the Lenders, their agents and representatives and
provide such access as the Agent, the Lenders or any of their agents or
representatives may reasonably request in connection with collateral and field
audits and other examinations of property, books and records, and pay, on
demand, whether in advance or in arrears, the costs and expenses associated any
such collateral or field audits by the Agent; provided that, so long as no Event
of Default or Potential Default has occurred and is continuing, the Company
shall be under no duty to pay costs and expenses associated with more than one
field audit in any 12 month period.



--------------------------------------------------------------------------------

(3) if the Agent provides to any Lender or the Company a copy of any such field
audit or examination report (each a “Report” and collectively, “Reports”)
prepared by or at the request of Agent, each of the Lenders and the Company
expressly agrees and acknowledges that (i) Agent does not make any
representation or warranty as to the accuracy of any Report, and shall not be
liable for any information contained in any Report, (ii) expressly agrees and
acknowledges that the Reports are not comprehensive audits or examinations, that
Agent or other party performing any audit or examination will inspect only
specific information and will rely significantly upon the books and records of
others, as well as on representations of such Person’s personnel, (iii) agrees
to keep all Reports and other material, non-public information regarding the
Credit Parties and their respective Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with this Agreement.

10(f) Notices. Promptly give written notice to the Agent (with the Agent
providing the same to each of the Lenders) of:

(1) The occurrence of any Potential Default or Event of Default under this
Agreement or under, and as defined in, the Non-Medical Credit Agreement;

(2) Any litigation or proceeding in which the Company or any its Subsidiaries is
the defendant or in which the Company or any its Subsidiaries is otherwise at
financial risk involving amounts in excess of $250,000 in the aggregate; and

(3) Any other event constituting a material adverse change in the business,
operations, property or financial or other condition of the Company or the
Company and its Subsidiaries taken as a whole.

10(g) Expenses. Except as may otherwise be set forth in any fee letter between
the Company and the Agent, pay all reasonable out-of-pocket expenses (including
fees and disbursements of counsel): (1) of the Agent incident to the
preparation, negotiation and administration of the Loan Documents and the
protection of the rights of the Lenders and the Agent under the Loan Documents,
and (2) of the Agent and, following the occurrence of an Event of Default, each
of the Lenders incident to the enforcement of payment of the Obligations,
whether by judicial proceedings or otherwise, including, without limitation, in
connection with bankruptcy, insolvency, liquidation, reorganization, moratorium
or other similar proceedings involving the Company or a “workout” of the
Obligations. The obligations of the Company under this Paragraph 10(g) shall be
effective and enforceable whether or not any Loan is funded or any Letter of
Credit is issued or hereunder and shall survive payment of all other
Obligations.

10(h) Loan Documents. Comply with and observe all terms and conditions of the
Loan Documents.

10(i) Insurance. (1) Obtain and maintain insurance with responsible companies in
such amounts and against such risks as are usually carried by corporations
engaged in similar businesses similarly situated, (2) at all times maintain in
full force and effect insurance on Accounts that is acceptable to the Agent, in
its discretion, and (3) furnish any of the Lenders on request (made through the
Agent) full information as to all such insurance.



--------------------------------------------------------------------------------

10(j) Hazardous Materials. Itself, and shall cause each of its Subsidiaries to:

(1) Conduct its operations and keep and maintain all its Properties in
compliance with all applicable Environmental Laws.

(2) Give prompt written notice to the Agent, but in no event later than ten days
after becoming aware thereof, of the following: (i) any enforcement, cleanup,
removal or other governmental or regulatory actions instituted, completed or
threatened against the Company or any of its Affiliates or any of their
respective properties pursuant to any applicable Environmental Laws, (ii) all
other Environmental Claims, and (iii) any environmental or similar condition on
any real property adjoining or in the vicinity of the property of the Company or
its Affiliates that could reasonably be anticipated to cause such property or
any part thereof to be subject to any restrictions on the ownership, occupancy,
transferability or use of such property under any Environmental Laws.

(3) Upon the written request of the Agent, submit to the Agent, at the Company’s
sole cost and expense, at reasonable intervals, a report providing an update of
the status of any environmental, health or safety compliance, hazard or
liability issue identified in any notice required pursuant to this section.

(4) At all times indemnify and hold harmless the Agent and the Lenders from and
against all liability arising out of any Environmental Claims, except those
Environmental Claims caused as a primary and direct result of the gross
negligence or willful misconduct of the Agent or any of the Lenders.

10(k) ERISA. Furnish to the Agent:

(1) Promptly and in any event within thirty (30) days after the Company knows or
has reason to know of the occurrence of a Reportable Event with respect to a
Plan with regard to which notice must be provided to the PBGC, a copy of such
materials required to be filed with the PBGC with respect to such Reportable
Event and in each such case a statement of a Responsible Financial Officer of
the Company setting forth details as to such Reportable Event and the action
which the Company proposes to take with respect thereto;

(2) Promptly and in any event within thirty (30) days after the Company knows or
has reason to know of any condition existing with respect to a Plan which
presents a material risk of termination of the Plan, imposition of an excise
tax, requirement to provide security to the Plan or incurrence of other
liability by the Company or any ERISA Affiliate, a statement of a Responsible
Financial Officer of the Company describing such condition;

(3) At least ten (10) days prior to the filing by a plan administrator of a Plan
of a notice of intent to terminate such Plan, a copy of such notice;

(4) Promptly and in no event more than thirty (30) days after the filing thereof
with the Secretary of the Treasury, a copy of any application by the Company or
an ERISA Affiliate for a waiver of the minimum funding standard under
Section 412 of the Code;

(5) Promptly and in any event within thirty (30) days after the Company knows or
has reason to know of any event or condition which might constitute grounds
under section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, a statement of a Responsible Financial Officer
of the Company describing such event or condition;



--------------------------------------------------------------------------------

(6) Promptly and in no event more than thirty (30) days after receipt thereof by
the Company or any ERISA Affiliate, a copy of each notice received by the
Company or an ERISA Affiliate concerning the imposition of any withdrawal
liability under section 4202 of ERISA; and

(7) Promptly after receipt thereof a copy of any notice the Company or any ERISA
Affiliate may receive from the PBGC or the Internal Revenue Service with respect
to any Plan or Multiemployer Plan; provided, however, that this subparagraph
(7) shall not apply to notices of general application promulgated by the PBGC or
the Internal Revenue Service.

10(l) Compliance with Laws. Itself, and shall cause each of its Subsidiaries to,
comply, in all material respects with all Requirements of Law and Contractual
Obligations the failure to comply with which could have a Material Adverse
Effect on the business, operations, assets or financial or other condition of
the Company or the Company and its consolidated Subsidiaries taken as a whole.

11. Negative Covenants. The Company hereby covenants and agrees with the Agent
and each Lender that, as long as any Obligations remain unpaid, any Letter of
Credit is Outstanding, any Lender has any obligation to make Loans or the L/C
Issuing Bank has any obligation to issue Letters of Credit, the Company shall
not, directly or indirectly:

11(a) Liens. And shall not permit any Subsidiary to, create, incur, assume or
suffer to exist any Lien upon any of its property and assets except:

(1) Liens or charges for current taxes, assessments or other governmental
charges which are not delinquent or which remain payable without penalty, or the
validity of which are contested in good faith by appropriate proceedings upon
stay of execution of the enforcement thereof, provided the Company or such
Subsidiary, as applicable, shall have set aside on its books and shall maintain
adequate reserves for the payment of same in conformity with GAAP;

(2) Liens, deposits or pledges made to secure statutory obligations, surety or
appeal bonds, or bonds to obtain, or to obtain the release of, attachments,
writs of garnishment or for stay of execution, or to secure the performance of
bids, tenders, contracts (other than for the payment of borrowed money), leases
or for purposes of like general nature in the ordinary course of the business of
the Company or such Subsidiary;

(3) Purchase money security interests for property hereafter acquired,
conditional sale agreements, or other title retention agreements, with respect
to property hereafter acquired; provided, however, that no such security
interest or agreement shall extend to any property other than the property
acquired;

(4) Statutory Liens of landlord’s, carriers, warehousemen, mechanics,
materialmen and other similar Liens imposed by law and created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in conformity with GAAP;

(5) Attachment and judgment Liens not otherwise constituting an Event of Default
any of which Liens are in existence less than thirty (30) days after the entry
thereof or with respect to which execution has been stayed, payment is covered
in full by insurance, or the



--------------------------------------------------------------------------------

Company or such Subsidiary shall in good faith be prosecuting an appeal or
proceedings for review and shall have set aside on its books such reserves as
may be required by GAAP with respect to such judgment or award; and

(6) Liens securing Indebtedness of the Medical Group permitted to be incurred as
secured Indebtedness pursuant to subparagraphs (5) and (6) of Paragraph 11(b)
below; provided, however, that in no event shall any such Liens affect the
Collateral or any portion thereof and, provided further, that in no event shall
any Liens be permitted on the outstanding capital stock or other equity
interests in any of the Foreign Subsidiaries other than in favor of the Agent
for the benefit of the Lenders.

11(b) Indebtedness. And shall not permit any Subsidiary to, create, incur,
assume or suffer to exist, or otherwise become or be liable in respect of any
Indebtedness except:

(1) The Obligations;

(2) Indebtedness reflected in the financial statements referred to in Paragraph
9(a) above;

(3) Trade debt incurred in the ordinary course of business;

(4) Indebtedness secured by Liens permitted under Paragraph 11(a) (other than
subparagraph (6) thereof) above;

(5) (i) Secured and unsecured Indebtedness of Domestic Subsidiaries of the
Company (including guaranties, contingent obligations and recourse obligations)
in the nature of reimbursement obligations for letters of credit and purchase
money obligations (other than for real estate) incurred in the ordinary course
of business in an aggregate amount not to exceed $5,000,000 and (ii) secured and
unsecured Indebtedness (including guaranties, contingent obligations and
recourse obligations) of Foreign Subsidiaries of the Company incurred in the
ordinary course of business in an aggregate amount not to exceed $5,000,000; and

(6) Unsecured Indebtedness in the nature of guaranties and other contingent
recourse obligations of the Company and its Domestic Subsidiaries in the Medical
Group relating to Indebtedness permitted pursuant to subparagraph (5) above;
provided that the contingent obligations of the Company and its Domestic
Subsidiaries in the Medical Group thereunder shall not exceed $2,000,000 in the
aggregate at any date.

11(c) Merger, Etc. And shall not permit any Subsidiary to, dissolve, merge or
consolidate with any Person or permit any Person to merger into it, except that:

(1) Any Subsidiary of the Company in the Medical Group may merge into or
consolidate with the Company so long as the surviving Person is the Company;

(2) Any Domestic Subsidiary of the Company in the Medical Group may merge into
or consolidate with another Domestic Subsidiary in the Medical Group, so long as
the surviving Person is a wholly-owned Domestic Subsidiary in the Medical Group;
and



--------------------------------------------------------------------------------

(3) Any Foreign Subsidiary of the Company in the Medical Group may merge into or
consolidate with another Foreign Subsidiary in the Medical Group, so long as the
surviving Person is a wholly-owned Foreign Subsidiary in the Medical Group.

provided, however, that as a condition precedent to any transaction set forth in
subparagraphs (1) through (3) above, the Company shall have delivered in writing
to the Agent evidence satisfactory to the Agent, including, without limitation,
pro forma financial projections in form and detail satisfactory to the Agent,
that both before and immediately after giving effect to such transaction there
shall not exist any Event of Default or Potential Default.

11(d) Acquisitions. And shall not permit any Subsidiary to, purchase or acquire
or incur liability for the purchase or acquisition of any or all of the assets
or business of any Person other than Permitted Acquisitions.

11(e) Payment of Restricted Payments. Except as permitted by Paragraph 11(f),
make any Restricted Payments.

11(f) Purchase or Retirement of Stock; Declaration of Rights, Preferences and
Privileges; Retirement of Indebtedness.

(1) Acquire, purchase, redeem or retire, or suffer to be acquired, purchased,
redeemed or retired, any shares of its capital stock now or hereafter
outstanding unless at the date thereof there does not exist an Event of Default
or Potential Default and the aggregate value of shares of the capital stock
acquired, purchased, redeemed or retired does not exceed $4,000,000.

(2) Issue any preferred stock or declare or fix any rights, preferences or
privileges as to any preferred stock, including preferred stock of Company
without the prior written consent of the Agent.

(3) Pay, prepay, retire, acquire, purchase or redeem or suffer to be paid,
prepaid, retired, acquired purchased or redeemed Inter-Company Indebtedness,
except, so long as no Event of Default has occurred and is continuing and after
giving effect to any proposed repayment or prepayment the Company will be in
compliance with the requirements of this Agreement on a Pro Forma Basis,
Indebtedness in an aggregate principal amount in any fiscal year in excess of
$5,000,000.

11(g) Sale of Assets. Without the prior written consent of the Agent, permit any
Subsidiary to sell, lease, assign, transfer or otherwise dispose of its assets,
whether now owned or hereafter acquired and whether in connection with the
transfer, spin off or restructure of a portion of the business of such Person or
otherwise, except sales and other dispositions (1) of inventory in the ordinary
course of business as presently conducted for fair market value, (2) of obsolete
or worn out property, (3) from a Foreign Subsidiary to the Company or a Domestic
Subsidiary.

11(h) Relocation of Assets. And shall not permit any of its Domestic
Subsidiaries, except in the case of equipment with a fair market value not to
exceed $1,000,000, to change the physical location of any of its assets to a
jurisdiction outside of the United States of America without prior notice to the
Agent and the consent of the Agent.



--------------------------------------------------------------------------------

11(i) Financial Covenants. Permit, for the Company on a consolidated basis for
the Medical Group only (calculated disregarding the effect of non-cash stock
option expense and non-recurring and extraordinary non-cash items):

(1) as of the end of any semi annual fiscal period beginning with the period
ending June 30, 2006, the Net Worth to be less than the sum of
(i) $36,000,000.00 plus (ii) on a cumulative basis, as of the end of each
June 30th and December 31st beginning with December 31, 2006, 75% of the
Company’s consolidated net profit after taxes, determined in accordance with
GAAP (if positive and with no reduction in the event of loss) for the two fiscal
quarters just ended excluding foreign currency transaction losses or gains
during such two fiscal quarters.

(2) as of the end of any semi annual fiscal period beginning with the period
ending June 30, 2006, the ratio of current assets to current liabilities
(including Outstanding Loans and Letters of Credit), determined in accordance
with GAAP, to be less than 1.40 to 1.00.

(3) as of the end of any semi annual fiscal period beginning with the period
ending June 30, 2006, the Fixed Charge Coverage Ratio to be less than 1.25 to
1.00.

(4) as of the end of any of the following semi annual fiscal periods, the
Leverage Ratio to be greater than:

 

As of the end of the semi-annual fiscal period ending:    The Leverage Ratio is
not to be greater than: June 30, 2006, December 31, 2006, June 30, 2007 and
December 31, 2007    3.25 to 1.00 June 30, 2008 and December 31, 2008    3.00 to
1.00 June 30, 2009 and thereafter    2.50 to 1.00

(5) as of the end of any semi-annual fiscal period, the Senior Leverage Ratio to
be greater than:

 

As of the end of the semi-annual fiscal period ending:    The Senior Leverage
Ratio is not to be greater than: June 30, 2006, December 31, 2006, June 30, 2007
and December 31, 2007    2.50 to 1.00 June 30, 2008, December 31, 2008, June 30,
2009, December 31, 2009    2.25 to 1.00 June 30, 2010 and thereafter    2.00 to
1.00

11(j) Investments and Loans. And shall not permit any Subsidiary to, following
the Effective Date, make or commit to make any advance, loan or extension of
credit or capital contribution to, or purchase any stock, bonds, notes,
debentures or other securities of, or make any other investment in, any Person,
except Permitted Investments.

11(k) Change in Business. And shall not permit any Subsidiaries to, make any
change in the principal nature of their respective businesses.



--------------------------------------------------------------------------------

11(l) Transactions with Non-Medical Group and Affiliates. And shall not permit
any Subsidiary to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any contract, agreement,
understanding, loan, advance or guarantee with, or for the benefit of, any
Affiliate (each of the foregoing, an “Affiliate Transaction”), unless such
Affiliate Transaction is on terms that are no less favorable to the Company or
the relevant Subsidiary than those that would have been obtained in a comparable
transaction by the Company or such Subsidiary with an unrelated Person.

12. Events of Default. Upon the occurrence of any of the following events (an
“Event of Default”):

12(a) The Company shall fail to pay any principal on the Loans, any L/C Drawing,
or pay any Swap Obligations on the date when due, or fail to pay within five
days of the date when due any other Obligation under the Loan Documents; or

12(b) Any representation or warranty made by the Company in any Loan Document
shall be inaccurate or incomplete in any material respect on or as of the date
made; or

12(c) The Company shall fail to maintain its corporate existence or shall
default in the observance or performance of any covenant or agreement contained
in Paragraph 11 above; or

12(d) The Company shall fail to observe or perform any other term or provision
contained in the Loan Documents and such failure shall continue for thirty
(30) days; or

12(e) (1) The Company or any of its Subsidiaries shall default in any payment of
principal of or interest on any Indebtedness (other than the Obligations), or
(2) any Person shall default in the payment of any Indebtedness upon which the
Company or any of its Subsidiaries is contingently liable, or (3) any other
event shall occur, the effect of which is to permit such Indebtedness to be
declared or otherwise to become due prior to its stated maturity; or

12(f) (1) The Company, any of its Subsidiaries, or any Guarantor shall commence
any case, proceeding or other action (i) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(ii) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or the
Company, any of its Subsidiaries, or any Guarantor shall make a general
assignment for the benefit of its creditors; or (2) there shall be commenced
against the Company, any of its Subsidiaries, or any Guarantor, any case,
proceeding or other action of a nature referred to in clause (1) above which
(i) results in the entry of an order for relief or any such adjudication or
appointment, or (ii) remains undismissed, undischarged or unbonded for a period
of thirty (30) days; or (3) there shall be commenced against the Company, any of
its Subsidiaries, or any Guarantor, any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or substantially all of its assets which results in the entry of an
order for any such relief which shall not have been vacated, discharged, stayed,
satisfied or bonded pending appeal within sixty (60) days from the entry
thereof; or (4) the Company, any of its Subsidiaries, or any Guarantor, shall
take any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in (other than in connection with a final settlement), any of the
acts set forth in clause (1), (2) or (3) above; or (5) the Company, any of its
Subsidiaries, or any Guarantor, shall generally not, or shall be unable to, or
shall admit in writing its inability to pay its debts as they become due; or



--------------------------------------------------------------------------------

12(g) (1) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (2) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or nor waived, shall exist with respect to any Plan, (3) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or institution of proceedings is,
in the reasonable opinion of the Agent, likely to result in the termination of
such Plan for purposes of Title IV of ERISA, and, in the case of a Reportable
Event, the continuance of such Reportable Event unremedied for ten days after
notice of such Reportable Event pursuant to Section 4043(a), (c) or (d) of ERISA
is given or the continuance of such proceedings for ten days after commencement
thereof, as the case may be, (4) any Single Employer Plan shall terminate for
purposes of Title IV of ERISA, (5) any withdrawal liability to a Multiemployer
Plan shall be incurred by the Company or (6) any other event or condition shall
occur or exist; and in each case in clauses (1) through (6) above, such event or
condition, together with all other such events or conditions, if any, is likely
to subject the Company or any of its Subsidiaries to any tax, penalty or other
liabilities in the aggregate material in relation to the business, operations,
property or financial or other condition of the Company or the Company and its
Subsidiaries taken as a whole; or

12(h) One or more judgments or decrees shall be entered against the Company or
any of its Subsidiaries and such judgments or decrees shall not have been
vacated, discharged, stayed, satisfied or bonded pending appeal within thirty
(30) days from the entry thereof; or

12(i) Any Guarantor shall fail to observe or perform any provision of any Loan
Document to which it is a party or shall attempt to rescind or revoke any Loan
Document to which it is a party, with respect to future transactions or
otherwise, or any representation or warranty set forth any Loan Document to
which any Guarantor is party shall be inaccurate or incomplete in any material
respect as of the date made; or

12(j) There shall occur a Change of Control; or

12(k) The conditions precedent described on Schedule 8(a) shall not have been
timely satisfied in accordance with Paragraph 8(a) above.

THEN, automatically upon the occurrence of an Event of Default under
Paragraph 12(f) above, at the option of any Lender upon the occurrence of an
Event of Default under Paragraph 12(a) above and, in all other cases, at the
option of the Majority Lenders, each Lender’s obligation to make Loans and the
L/C Issuing Bank’s obligation to issue Letters of Credit with the Company
hereunder shall terminate and the principal balance of outstanding Loans and
interest accrued but unpaid thereon and the aggregate contingent liability of
the Company to reimburse the L/C Issuing Bank and the Lenders for future L/C
Drawings with respect to Outstanding Letters of Credit and the aggregate
contingent liability of the Company to make any payment with respect to Swap
Obligations and all other Obligations shall become immediately due and payable,
without demand upon or presentment to the Company, which are expressly waived by
the Company and the Agent and the Lenders may immediately exercise all rights,
powers and remedies available to them at law, in equity or otherwise. All
amounts paid by the Company on account of the aggregate contingent liability of
the Company under Outstanding Letters of Credit and outstanding FX Transactions,
interest rate swap and other hedging arrangements with Bank of the West shall be
held by the Agent as collateral security for the benefit of the L/C Issuing
Bank, the Lenders, and the Counterparty until there are no Letters of Credit
Outstanding, all unrepaid L/C Drawings have been paid in full with interest
thereon as provided herein, and all FX Transactions, interest rate swap and
other hedging arrangements have matured and all Swap Obligations have been paid
in full, the Company hereby being automatically deemed to have granted to the
Agent, the L/C Issuing Bank, the Lenders and



--------------------------------------------------------------------------------

the Counterparty a first priority, perfected security interest in all such
monies and to have authorized the Agent to debit such monies in satisfaction of
the obligation of the Company to repay L/C Drawings and Obligations connected
with FX Transactions, interest rate swaps and other hedging obligations;
provided, that, nothing contained herein shall in any manner or to any extent
affect the liability of the Company with respect to L/C Drawings, FX
Transactions, interest rate swaps or other hedging arrangements in the event for
whatever reason the Agent does not so debit such monies on account thereof.

13. The Agent.

13(a) Appointment. Each Lender hereby irrevocably designates and appoints the
Agent as the agent of such Lender under the Loan Documents and each such Lender
hereby irrevocably authorizes the Agent, as the agent for such Lender, to take
such action on its behalf under the provisions of the Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Agent by the terms of the Loan Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in the Loan Documents, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein or therein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into the Loan
Documents or otherwise exist against the Agent. The Company shall pay to the
Agent an agency fee in such amount and at such times as the Agent and the
Company may from time to time agree in writing.

13(b) Delegation of Duties. The Agent may execute any of its duties under the
Loan Documents by or through agents or attorneys-in-fact and shall be entitled
to advice of counsel concerning all matters pertaining to such duties. The Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

13(c) Exculpatory Provisions. Neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates shall be
(1) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with the Loan Documents (except for its or such
Person’s own gross negligence or willful misconduct), or (2) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by the Company or any officer thereof contained in the Loan
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection with the
Loan Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of the Loan Documents or for any failure of the
Company to perform its obligations hereunder. The Agent shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, the Loan
Documents or to inspect the properties, books or records of the Company.

13(d) Reliance by Agent. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certification, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation reasonably
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Company), independent accountants
and other experts selected by the Agent. The Agent may deem and treat the payee
of any note as the owner thereof for all purposes. As to the Lenders: (1) the
Agent shall be fully justified in failing or refusing to take any action under
the Loan Documents unless it shall first receive such advice or concurrence of
the Majority Lenders or all of the Lenders, as appropriate, or it shall first be
indemnified to its satisfaction by the Lenders ratably in accordance with their
respective Percentage Shares against any and all liability and expense which may



--------------------------------------------------------------------------------

be incurred by it by reason of taking or continuing to take any action (except
for liabilities and expenses resulting from the Agent’s gross negligence or
willful misconduct), and (2) the Agent shall in all cases be fully protected in
acting, or in refraining from acting, under the Loan Documents in accordance
with a request of the Majority Lenders or all of the Lenders, as appropriate,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders.

13(e) Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Potential Default or Event of Default hereunder
unless the Agent has received notice from a Lender or the Company referring to
the Loan Documents, describing such Potential Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the Agent
receives such a notice, the Agent shall give notice thereof to the Lenders. The
Agent shall take such action with respect to such Potential Default or Event of
Default as shall be reasonably directed by the Majority Lenders provided that
such action is consistent with the provisions of this Agreement; provided that,
unless and until the Agent shall have received such directions, the Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Potential Default or Event of Default as it shall
deem advisable in the best interest of the Lenders.

13(f) Non-Reliance on Agent and Other Lenders. Each Lender expressly
acknowledges that neither the Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Agent hereinafter taken, including
any review of the affairs of the Company, shall be deemed to constitute any
representation or warranty by the Agent to any Lender. Each Lender represents to
the Agent that it has, independently and without reliance upon the Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Company and made its own decision to make its loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Company. Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the Agent
hereunder, the Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Company which
may come into the possession of the Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

13(g) Indemnification. The Lenders agree to indemnify the Agent in its capacity
as such (to the extent not reimbursed by the Company and without limiting the
obligation of the Company to do so), ratably according to the respective amounts
of their Percentage Shares, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the payment of the
Obligations) be imposed on, incurred by or asserted against the Agent in any way
relating to or arising out of the Loan Documents or any documents contemplated
by or referred to herein or the transactions contemplated hereby or any action
taken or omitted by the Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Agent’s gross negligence or
willful misconduct. The agreements in this subsection shall survive the payment
of the Obligations.



--------------------------------------------------------------------------------

13(h) Agent in Its Individual Capacity. The Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Company as though the Agent were not the Agent hereunder. With respect to
such loans made or renewed by them, the Agent shall have the same rights and
powers under the Loan Documents as any Lender and may exercise the same as
though it were not the Agent, and the terms “Lender” and “Lenders” shall include
the Agent in its individual capacity and the Swing Line Lender, and the term
“Agent” shall include the Swing Line Lender.

13(i) Successor Agent. The Agent may resign as Agent under the Loan Documents
upon sixty (60) days’ notice to the Lenders and agrees that it will so resign in
the event it ceases to hold any Percentage Share of the Obligations. If the
Agent shall resign as provided herein, then the Lenders (other than the Agent)
shall appoint from among the Lenders a successor agent or, if such Lenders are
unable to agree on the appointment of a successor agent, the Agent shall appoint
a successor agent for the Lenders (which successor agent shall, in either case
and assuming that there does not exist a Potential Default or Event of Default,
be reasonably acceptable to the Company), whereupon such successor agent shall
succeed to the rights, powers and duties of the Agent, and the term “Agent”
shall mean such successor agent effective upon its appointment, and the former
Agent’s rights, powers and duties as Agent shall be terminated, without any
other or further act or deed on the part of such former Agent or any of the
parties to this Agreement or any of the Loan Documents or successors thereto.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Paragraph 13 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under the Loan Documents.

14. Miscellaneous Provisions.

14(a) No Assignment. The Company may not assign its rights or obligations under
this Agreement without the prior written consent of one hundred percent
(100%) of the Agent and the Lenders. Any attempted assignment in violation of
this provision shall automatically be deemed null and void. Subject to the
foregoing, all provisions contained in this Agreement or any document or
agreement referred to herein or relating hereto shall inure to the benefit of
each Lender, its successors and assigns, and shall be binding upon the Company,
its successors and assigns.

14(b) Amendment. This Agreement may not be amended or terms or provisions hereof
waived unless such amendment or waiver is in writing and signed by the Majority
Lenders, the Agent and the Company; provided, however, that without the prior
written consent of one hundred percent (100%) of the Agent and the Lenders, no
amendment or waiver shall: (1) reduce the principal of, or rate of interest or
fees on, the Loans or any Letter of Credit or extend or otherwise modify the
required amount or due date for any Loan or any L/C Drawing, (2) modify any
Lender’s Percentage Share (except as the result of an assignment permitted under
Paragraph 14(h)(1) below), (3) modify any provision of the Loan Documents
requiring one hundred percent (100%) of the Lenders to act, (4) modify the
definition of “Majority Lenders,” (5) release any Guarantor from its obligations
under its Guaranty or Guarantor Security Agreement or, except as expressly
contemplated by the Loan Documents, release any collateral at any time held for
the Obligations, (6) amend this Paragraph 14(b) or (7) increase or extend any of
the Lenders’ commitments to provide Loans, Letters of Credit or other financing
hereunder. It is expressly agreed and understood that the failure by the
Majority Lenders to elect to accelerate amounts outstanding hereunder and/or to
terminate the obligation of the Lenders to make Loans or the L/C Issuing Bank to
issue Letters of Credit with the Company hereunder shall not constitute an
amendment or waiver of any term or provision of this Agreement.

14(c) Cumulative Rights; No Waiver. The rights, powers and remedies of the
Lenders hereunder are cumulative and in addition to all rights, power and
remedies provided under any and all



--------------------------------------------------------------------------------

agreements between the Company and the Lenders relating hereto, at law, in
equity or otherwise. Any delay or failure by the Lenders to exercise any right,
power or remedy shall not constitute a waiver thereof by the Lenders, and no
single or partial exercise by the Lenders of any right, power or remedy shall
preclude other or further exercise thereof or any exercise of any other rights,
powers or remedies.

14(d) Entire Agreement. This Agreement and the documents and agreements referred
to herein embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings relating to the
subject matter hereof and thereof.

14(e) Survival. All representations, warranties, covenants and agreements herein
contained on the part of the Company shall survive the termination of this
Agreement and shall be effective until the Obligations are paid and performed in
full or longer as expressly provided herein.

14(f) Notices. All notices given by any party to the others shall be in writing
unless otherwise provided for herein, delivered by facsimile transmission, by
personal delivery or by overnight courier, addressed to the party as set forth
on Annex 2 attached hereto, as such Annex 2 may be amended from time to time.
Any party may change the address to which notices are to be sent by notice of
such change to each other party given as provided herein. Such notices shall be
effective on the date received.

14(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without giving effect to its
choice of law rules.

14(h) Assignments, Participations, Etc.

(1) Any Lender may at any time, with the consent of the Agent and, but only so
long as there does not exist an Event of Default, the Company (which consent
shall not be unreasonably withheld by the Company), assign and delegate to one
or more financial institutions (each an “Assignee”) all, or any ratable part of
all, of the Loans and the other rights and obligations of such Lender hereunder
in a minimum amount of $4,000.000.00; provided, however, that the Company and
the Agent may continue to deal solely and directly with such Lender in
connection with the interest so assigned to an Assignee until (i) written notice
of such assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall have been given to the Company
and the Agent by such Lender and the Assignee; (ii) such Lender and its Assignee
shall have delivered to the Company and the Agent an Assignment and Assumption
Agreement; and (iii) the Assignee has paid to the Agent a processing fee in the
amount of $3,500.00. From and after the date that the Agent notifies the
assignor Lender that it has received an executed Assignment and Assumption
Agreement, (y) the Assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned to it pursuant to such Assignment and Assumption Agreement,
shall have the rights and obligations of a Lender under the Loan Documents, and
(z) the assignor Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Assumption Agreement, relinquish its rights and be
released from its obligations under the Loan Documents. Upon the effective date
of such assignment, this Agreement and the other Loan Documents shall be deemed
to be amended to the extent, but only to the extent, necessary to reflect the
addition of the Assignee and the resulting adjustment of the Percentage Share
arising therefrom.

(2) Any Lender may at any time sell to one or more financial institutions or
other Persons (each a “Participant”) participating interests in any Loans, the
funding commitment



--------------------------------------------------------------------------------

of that Lender and the other interests of that Lender (the “originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the originating Lender shall remain solely responsible for the performance
of such obligations, (iii) the Company and the Agent shall continue to deal
solely and directly with the originating Lender in connection with the
originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) following such sale that Lender shall continue to hold for
its own account a Percentage Share of the Aggregate Credit Limit of not less
than $4,000,000.00 and (v) the terms of any documentation governing such
participation shall not provide for such Participant to have any voting rights
on any amendments to the Credit Agreement or other Loan Documents other than any
such amendment which purports to (A) forgive principal of, or interest on any
Loan, (B) postpone any date fixed for the payment of principal of or interest
on, any Loan, (C) decrease the rates at which interest or fees are payable under
the Credit Agreement or (D) release all or substantially all of the Collateral.

(3) Notwithstanding any other provision contained in this Agreement or any other
Loan Document to the contrary, any Lender may assign all or any portion of the
Loans held by it to any Federal Reserve Lender or the United States Treasury as
collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any Operating Circular issued by such Federal Reserve
Lender.

14(i) Counterparts. This Agreement and the other Loan Documents may be executed
in any number of counterparts, all of which together shall constitute one
agreement.

14(j) Sharing of Payments. If any Lender shall receive and retain any payment,
whether by setoff, application of deposit balance or security, or otherwise, in
respect of the Obligations in excess of such Lender’s Percentage Share thereof,
then such Lender shall purchase from the other Lenders for cash and at face
value and without recourse, such participation in the Obligations held by them
as shall be necessary to cause such excess payment to be shared ratably as
aforesaid with each of them; provided, that if such excess payment or part
thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest. Each Lender is hereby authorized by the Company to exercise
any and all rights of setoff, counterclaim or bankers’ lien against the full
amount of the Obligations, whether or not held by such Lender. Each Lender
hereby agrees to exercise any such rights first against the Obligations and only
then to any other Indebtedness of the Company to such Lender.

14(k) Consent to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF CALIFORNIA OR OF THE UNITED STATES FOR THE CENTRAL DISTRICT OF
CALIFORNIA, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE
COMPANY, THE AGENT AND THE LENDERS CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE
COMPANY, THE AGENT AND THE LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. THE COMPANY, THE AGENT AND THE LENDERS EACH WAIVE PERSONAL
SERVICE OF



--------------------------------------------------------------------------------

ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY CALIFORNIA LAW.

14(l) Waiver of Jury Trial. TO THE EXTENT PERMITTED BY LAW, THE COMPANY, THE
LENDERS AND THE AGENT EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY PARTICIPANT OR ASSIGNEE,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE COMPANY,
THE LENDERS AND THE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING,
THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS
WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

14(m) Indemnity. Whether or not the transactions contemplated hereby are
consummated, the Company shall indemnify and hold the Agent and each Lender and
each of their respective officers, directors, employees, counsel, agents and
attorneys-in-fact (each, an “Indemnified Person”) harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including
reasonable attorney’s fees and expenses, including the documented cost of
internal counsel) of any kind or nature whatsoever which may at any time
(including at any time following repayment of the Loans and the termination,
resignation or replacement of the Agent or replacement of any Lender) be imposed
on, incurred by or asserted against any such Person in any way relating to or
arising out of this Agreement or any document contemplated by or referred to
herein, or the transactions contemplated hereby, or any action taken or omitted
by any such Person under or in connection with any of the foregoing, including
with respect to any investigation, litigation or proceeding (including any
insolvency proceeding or appellate proceeding) related to or arising out of this
Agreement, the Loans or any Letter of Credit issued hereunder, or the use of the
proceeds thereof, whether or not any Indemnified Person is a party thereto (all
the foregoing, collectively, the “Indemnified Liabilities”); provided, however,
that the Company shall have no obligation hereunder to any Indemnified Person
with respect to Indemnified Liabilities resulting from the gross negligence or
willful misconduct of such Indemnified Person. The agreements in this Paragraph
14(m) shall survive payment of all other Obligations and the termination of this
Agreement.

14(n) Marshalling; Payments Set Aside. Neither the Agent nor the Lenders shall
be under any obligation to marshal any assets in favor of the Company or any
other Person or against or in payment of any or all of the Obligations. To the
extent that the Company makes a payment or payments to the Agent or the Lenders
(through the Agent), or the Agent on behalf of the Lenders enforces their Liens
or exercise their rights of set-off, and such payment or payments or the
proceeds of such enforcement or set-off or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Agent in its
discretion) to be repaid to a trustee, receiver or any other party in connection
with any insolvency proceeding, or otherwise, then (1) to the extent of such
recovery the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not



--------------------------------------------------------------------------------

been made or such enforcement or set-off had not occurred, and (2) each Lender
severally agrees to pay to the Agent upon demand its ratable share of the total
amount so recovered from or repaid by the Agent.

14(o) Set-off. In addition to any rights and remedies of the Lenders provided by
law, if an Event of Default exists, each Lender is authorized at any time and
from time to time, without prior notice to the Company, any such notice being
waived by the Company to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other indebtedness at any time owing to, such
Lender to or for the credit or the account of the Company against any and all
Obligations owing to such Lender, now or hereafter existing, irrespective of
whether or not the Agent or such Lender shall have made demand under this
Agreement or any Loan Document and although such Obligations may be contingent
or unmatured. Each Lender agrees promptly to notify the Company and the Agent
after any such set-off and application made by such Lender; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.

14(p) Severability. The illegality or unenforceability of any provision of this
Agreement or any other Loan Document or any instrument or agreement required
hereunder or thereunder shall not in any way affect or impair the legality or
enforceability of the remaining provisions hereof or thereof.

14(q) No Third Parties Benefited. This Agreement and the other Loan Documents
are made and entered into for the sole protection and legal benefit of the
Company, the Lenders and the Agent, and their permitted successors and assigns,
and no other Person shall be a direct or indirect legal beneficiary of, or have
any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other Loan Documents. Neither the Agent nor any Lender
shall have any obligation to any Person not a party to this Agreement or other
Loan Documents.

14(r) Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from the Company hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase the specified currency with such
other currency at the Agent’s main office on the Business Day preceding that on
which final, non-appealable judgment is given. The obligations of the Company in
respect of any sum due to any Lender or the Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or the Agent (as the case may be) may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Lender or the Agent, as
the case may be, in the specified currency, the Company agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent, as the
case may be, against such loss, and if the amount of the specified currency so
purchased exceeds (a) the sum originally due to any Lender or the Agent, as the
case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under terms of this Agreement, such Lender or the Agent, as the
case may be, agrees to remit such excess to the Company.

14(s) Confidentiality. Each of the Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (1) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors



--------------------------------------------------------------------------------

and other representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (2) to the
extent required to be provided to any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (3) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(4) to any other party hereto, (5) in connection with the exercise by any
Lenders or the Agent of any remedies hereunder or under any other Loan Document
or any action or proceeding adverse to the Company, any of its Subsidiaries or
Affiliates relating to this Agreement or any other Loan Document or the
enforcement by any Lender’s or the Agent’s rights hereunder or thereunder,
(6) subject to an agreement containing provisions substantially the same as
those of this Paragraph 14(s), to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Company or any Guarantor
and its Obligations, (7) with the consent of the Company or (8) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Paragraph 14(s) or (ii) becomes available to the Agent or any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source (other than from the Company or any Guarantor).

For purposes of this Paragraph 14(s), “Information” means all information
received from the Company or any of its Subsidiaries relating to the Company or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Company or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Paragraph 14(s) shall be considered to have complied with
its obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

14(t) Incorporation of Existing Loan Documents. By execution of this Agreement,
each of the Company, its Subsidiaries and the members of the Non-Medical Group
acknowledging below agrees that:

(1) All Loan Documents, as defined in the Existing Credit Agreement, with or
relating to the Company or any member of the Medical Group, including, without
limitation, those documents listed on Schedule 14(t) executed in connection with
the Existing Credit Agreement are incorporated by reference into the Loan
Documents and shall continue to be Loan Documents hereunder and in full force
and effect, except to the extent expressly modified hereby;

(2) All Loan Documents, as defined in the Existing Credit Agreement, with or
relating to OSI or any member of the Non-Medical Group, including, without
limitation, those documents listed on Schedule 14(t) executed in connection with
the Existing Credit Agreement to the Non-Medical Group Credit Agreement are
incorporated by reference into the Loan Documents (as defined in the Non-Medical
Group Credit Agreement) and shall continue to be Loan Documents hereunder and in
full force and effect, except to the expressly modified thereby; and

(3) To the extent necessary or desirable to give effect to the intent of the
parties under this Agreement and any Existing Loan Documents (including, without
limitation, any collateral document included therein), this Agreement and the
other Loan Documents shall construed as an amendment to the Existing Credit
Agreement and other Existing Loan



--------------------------------------------------------------------------------

Documents, it being the intent of the parties that, without further action,
collateral security in which the Agent and/or Lenders were granted a Lien under
any Existing Loan Documents (i) from the Company shall continue secure the
Obligations of the Company under this Agreement, (ii) from any member of the
Medical Group other than the Company shall continue to secure the obligations of
such member under its guaranty of the obligations of the Company, (iii) from OSI
shall continue to secure the Obligations of the Company, and as defined in, the
Non-Medical Group Credit Agreement and (iv) from any member of the Non-Medical
Group other than OSI shall continue to secure the obligations of such member
under its guaranty of the obligations of OSI.

14(u) USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Lender)
hereby notifies the Company that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Act”),
it is required to obtain, verify and record information that identifies the
Company, which information includes the name and address of the Company and
other information that will allow such Lender or Agent, as applicable, to
identify the Company in accordance with the Act.

15. Definitions. All references in this Agreement to “amounts” of Loans and
analogous terms shall mean, in the case of amount denominated in an Agreed
Currency other than Dollars, the Equivalent Amount of Dollars. For purposes of
this Agreement, the terms set forth below shall have the following meanings:

“Account” shall mean and account (as that term is defined in the UCC) and any
and all supporting obligations in respect thereof.

“Acquisition” shall mean any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Company or any of its
Domestic Subsidiaries: (a) acquires any going business or all or substantially
all of the assets of any firm, corporation or limited liability company, or
division thereof, whether through purchase of assets, merger or otherwise or
(b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

“Acquisition Facility Credit Limit” shall mean $27,400,000.

“Acquisition Loan” shall have the meaning given in Paragraph 1(a) above.

“Acquisition Loan Maturity Date” shall mean July 18, 2011.

“Affiliate” shall mean, as to any Person, any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with, such Person. “Control” as used herein means with respect to any business
entity the power to direct the management and policies of such business entity.

“Agent” shall have the meaning given such term in the introductory paragraph
hereof and shall include any successor to BOW as the initial “Agent” hereunder.



--------------------------------------------------------------------------------

“Aggregate Credit Limit” shall mean $10,000,000.00, as such amount may be
increased or decreased by the mutual written agreement of the Agent, the Company
and one hundred percent (100%) of the Lenders.

“Agreed Currencies” shall mean (a) Dollars, (b) so long as such currencies
remain Eligible Currencies, Australian Dollars, British Pounds Sterling,
Canadian Dollars, Danish Kroners, Euros, Japanese Yen, New Zealand Dollars,
Norwegian Kroners, Singapore Dollars, Swiss Francs, Swedish Kroners, and (c) any
other Eligible Currency which the Company requests the Agent to include as an
Agreed Currency hereunder and which is acceptable to all of the Lenders. For the
purposes of this definition, each of the specific currencies referred to in
clause (b), above, shall mean and be deemed to refer to the lawful currency of
the jurisdiction referred to in connection with such currency, e.g., “Australian
Dollars” means the lawful currency of Australia.

“Agreement” shall mean this Agreement, as the same may be amended, extended or
replaced from time to time.

“Anti-Terrorism Order” shall mean Executive Order No. 13,224, 66 Fed. Reg.
49,079 (2001) issued by the President of the United States of America (Executive
Order Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism).

“Applicable L/C Fee Percentage” shall mean the percentage amount calculated in
accordance with the Pricing Matrix.

“Applicable LIBO Rate” shall mean, with respect to any LIBO Rate Loan for the
Interest Period applicable to such LIBO Rate Loan, the rate per annum (rounded
upward, if necessary, to the next higher 1/16 of one percent) calculated as of
the first day of such Interest Period in accordance with the following formula:

 

 

Applicable LIBO Rate =

 

    LR      +    ALS

   

  1-LRP

 

where

 

LR   = LIBO Rate

 

LRP = LIBOR Reserve Percentage

 

ALS = Applicable LIBOR Spread

“Applicable LIBOR Spread” shall mean the percentage amount calculated in
accordance with the Pricing Matrix.

“Applicable Prime Rate” shall mean a floating rate per annum equal to the daily
average Prime Rate on each day of the applicable calculation period plus the
Applicable Prime Rate Spread.

“Applicable Prime Rate Spread” shall mean the percentage amount calculated in
accordance with the Pricing Matrix.

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Agent from time to time.

“Assignee” shall have the meaning given such term in Paragraph 14(h)(1) above.



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement” shall mean an agreement in the form of
that attached hereto as Exhibit D

“Bankruptcy Code” shall mean the U.S. Bankruptcy Code, as in effect from time to
time, and any analogous law in any other jurisdiction.

“Business Day” shall mean (a) with respect to any borrowing, payment or rate
selection of Loans funded in any Agreed Currency, any day other than a Saturday,
a Sunday or a day on which banks in Los Angeles, California, Chicago, Illinois
or New York, New York are authorized or obligated to close their regular banking
business, on which interbank wire transfers can be made on the Fedwire system
and dealings in Dollars and the other Agreed Currencies are carried on in the
London interbank market, and (b) for all other purposes, any day other than a
Saturday, a Sunday or a day on which banks in Los Angeles, California, Chicago,
Illinois or New York, New York are authorized or obligated to close their
regular banking business.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures by the Company and its Subsidiaries for the acquisition or leasing
of fixed or capital assets or additions to equipment (including replacements,
capitalized repairs and improvements during such period) which should be
capitalized under GAAP on a consolidated balance sheet of the Company and its
Subsidiaries, less net proceeds from sales of fixed or capital assets received
by the Company or any of its Subsidiaries during such period.

“Cash” shall mean money, currency or a credit balance in a deposit account.

“Cash Proceeds” shall mean, with respect to any Disposition, Equity Securities
Issuance or Debt Securities Issuance, Cash payments (including any Cash received
by way of deferred payment pursuant to, or monetization of, a note receivable or
otherwise, but only as and when so received) received in respect thereof.

“Change of Control” shall mean:

(a) As to the Company: (1)(a) the sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or more
related transactions, of all or substantially all of the properties and assets
of the Company and its Subsidiaries taken as a whole to any “person” (as such
term is used in Section 13(d)(3) of the Exchange Act), (2) the adoption of a
plan relating to the liquidation or dissolution of the Company, (3) the
consummation of any transaction or other event (including, without limitation,
any merger or consolidation) the result of which is that any “person” (as
defined above) becomes the “beneficial owner” (as such term is defined in Rule
13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly, of more
than thirty five percent (35%) of the voting shares or economic value of the
Stock of the Company,

(b) As to any Domestic Subsidiary, if the Company shall cease to own one hundred
percent (100%) or, if less, the percentage owned as of the Effective Date, of
the outstanding capital stock of such Person, directly or indirectly through
other Domestic Subsidiaries,

(c) As to any Foreign Subsidiary, if the Company shall cease to own one hundred
percent (100%) of the outstanding capital stock of such Foreign Subsidiary,
directly or indirectly through other Subsidiaries, or



--------------------------------------------------------------------------------

(d) If Deepak Chopra shall cease to be actively involved in the day to day
management of the business of the Company and its Subsidiaries.

“Collateral” shall have the meaning given such term in the Security Agreement
and the Guarantor Security Agreements, as applicable.

“Collateral Access Agreement” shall mean a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Collateral, in each case, in form and substance satisfactory to Agent.

“Commonly Controlled Entity” of a Person shall mean a Person, whether or not
incorporated, which is under common control with such Person within the meaning
of Section 411(c) of the Internal Revenue Code.

“Company” shall have the meaning given such term in the preamble hereto.

“Compliance Certificate” shall mean a certificate in the form of that attached
hereto as Exhibit F.

“Contact Office” shall mean the office of the Agent located at 300 South Grand
Avenue, Suite 700, Los Angeles, California 90071 or such other office as the
Agent may notify the Company and the Lenders from time to time in writing.

“Contractual Obligation” as to any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.

“CPLTD” shall mean sum of the current portion of long-term debt and the current
portion of capitalized lease obligations.

“Credit Event” shall mean the funding, continuation or conversion of any Loan or
the issuance of any Letter of Credit.

“Debt” of any Person shall mean: (a) liabilities for borrowed money;
(b) liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including, without limitation, all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property); (c) capitalized lease obligations; (d) all liabilities for borrowed
money secured by any lien with respect to any property owned by such Person
(whether or not it has assumed or otherwise become liable for such liabilities);
(e) liabilities with respect to letters of credit, foreign exchange transactions
and net exposure in respect to interest rate swaps, currency swaps and similar
obligations; and (f) any guaranty or other contingent liability of such Person
with respect to liabilities described in subparagraphs (a) through (e) above.

“Debt Securities Issuance” shall mean the issuance by the Company or any of its
Subsidiaries of Securities evidencing Indebtedness.



--------------------------------------------------------------------------------

“Disposition” shall mean a sale, lease, transfer, abandonment, loss,
destruction, exchange or other disposition by the Company or any of its
Subsidiaries, directly or indirectly, voluntarily or involuntarily, in one or a
series of related transactions of a material portion of its assets.

“Domestic Subsidiary” shall mean any Subsidiary of the Company which is not a
Foreign Subsidiary.

“Dollar Amount” shall mean, with respect to any amount of currency, (a) the
amount of such currency if such currency is Dollars or (b) the equivalent in
such currency of such amount of Dollars if such currency is any currency other
than Dollars, calculated according to the Agent’s customary procedures.

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

“EBITDA” shall mean, with respect to any specified fiscal period, the Company’s
(a) consolidated net earnings (or loss) for such period, minus (b) the sum of,
for such period, (1) extraordinary gains and (2) interest income, plus (c) the
sum of, for such period, (1) interest expense, (2) net income tax expense,
(3) depreciation and amortization, (4) non-cash stock option expenses and
(5) non-cash, non-recurring extraordinary expenses, in each case as determined
in accordance with GAAP.

“Effective Date” shall mean the date on which all conditions precedent to the
occurrence of the first Credit Event set forth in Paragraph 8(a) above have been
met to the satisfaction of the Agent and the Lenders.

“Effective Tangible Net Worth” shall mean for any Person at any date the sum of
(a) Tangible Net Worth plus (b) Subordinated Debt. Effective Tangible Net Worth
shall be calculated to include minority interests.

“Eligible Currency” shall mean any currency other than Dollars (a) that is
readily available, (b) that is freely traded, (c) in which deposits are
customarily offered to banks in the London interbank market, (d) which is
convertible into Dollars in the international interbank market and (e) as to
which an Equivalent Amount may be readily calculated. If, after the designation
by the Agent of any currency as an Agreed Currency, (x) currency control or
other exchange regulations are imposed in the country in which such currency is
issued with the result that different types of such currency are introduced,
(y) such currency is, in the determination of the Agent, no longer readily
available or freely traded or (z) in the determination of the Agent, an
Equivalent Amount of such currency is not readily calculable, the Agent shall
promptly notify the Lenders and the Company, and such currency shall no longer
be an Agreed Currency until such time as Agent and all of the Lenders agree to
reinstate such currency as an Agreed Currency.

“Environmental Claims” shall mean all claims, however asserted, by any
governmental authority or other person alleging potential liability or
responsibility for violation of any Environmental Law or for release or injury
to the environment or threat to public health, personal injury (including
sickness, disease or death), property damage, natural resources damage, or
otherwise alleging liability or responsibility for damages (punitive or
otherwise), cleanup, removal, remedial or response costs, restitution, civil or
criminal penalties, injunctive relief, or other type of relief, resulting from
or based upon (i) the presence, placement, discharge, emission or release
(including intentional and unintentional, negligent and non-negligent, sudden or
non-sudden, accidental or non-accidental placement, spills, leaks, discharges,
emissions or releases) of any Hazardous Materials at, in, or from property
owned, operated or



--------------------------------------------------------------------------------

controlled by the Company or any of its Subsidiaries, or (ii) any other
circumstances forming the basis of any violation, or alleged violation, of any
Environmental Law.

“Environmental Laws” shall mean all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requested, licenses, authorizations and
permits of, and agreements with, any governmental authorities, in each case
relating to environmental, health, safety and land use matters; including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”), the Clean Air Act, the Federal Water Pollution Control Act of 1972,
the Solid Waste Disposal Act, the Federal Resource Conservation and Recovery
Act, the Toxic Substances Control Act, the Emergency Planning and Community
Right-to-Know Act, the California Waste Control Law, the California Solid Waste
Management, Resource, Recovery and Recycling Act, the California Water Code and
the California Health and Safety Code.

“Environmental Permits” shall have the meaning given such term in Paragraph 9(p)
above.

“Equity Securities Issuance” shall mean the issuance by the Company or any of
its Subsidiaries of capital stock, including common and preferred stock, limited
liability company membership interests, partnership interests or other similar
equity interests, regardless of associated voting rights, and Securities
convertible into such capital stock, limited liability company membership
interests, partnership interests or other similar equity interests.

“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount in Dollars,
calculated according to the Agent’s customary procedures.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may from time to time be supplemented or amended.

“Event of Default” shall have the meaning given such term in Paragraph 12 above.

“Euro” shall mean the euro referred to in Council Regulation (EC) No. 1103/97
dated June 17, 1997 passed by the Council of the European Union, or, if
different, the then lawful currency of the member states of the European Union
that participate in the third stage of Economic and Monetary Union.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as in effect from
time to time.

“Existing Additional Company Collateral Documents” shall have the meaning given
such term in Paragraph 7(a) above.

“Existing Additional Guarantor Collateral Documents” shall have the meaning
given such term in Paragraph 7(b) above.

“Existing Credit Agreement” shall have the meaning given such term in Recital A
above.

“Existing Medical Guarantors” shall mean each Subsidiary listed on as a member
of the Medical Group on Schedule 9(i) to this Agreement.



--------------------------------------------------------------------------------

“Existing Medical Guaranty” shall have the meaning given such term in Paragraph
7(b) above.

“Existing Security Agreement” shall have the meaning given such term in
Paragraph 7(a) above.

“Fixed Charge Coverage Ratio” shall mean, as of the end of any semi annual
period, the ratio of (a) EBITDA minus non-financed Capital Expenditures minus
Restricted Payments paid or declared, all calculated for the 12 months just
ended, to (b) interest paid (including payments on capitalized leases properly
treated as interest pursuant to GAAP and including interest paid on intercompany
debt) as reported in monthly financial statements during the 12 months just
ended plus CPLTD as of such date plus taxes paid during the 12 months just
ended.

“Foreign Subsidiary” shall mean any Subsidiary of a Person which Subsidiary is
not organized in the United States of America.

“Funded Debt” shall mean for any Person at any date of calculation the aggregate
amount of Indebtedness (excluding Indebtedness to Subsidiaries and Affiliates)
of such Person which has actually been funded and is outstanding at such time,
whether or not such amount is due and payable on such date and including,
without limitation, the aggregate amount available for drawing under outstanding
letters of credit on which such Person is the account party.

“Funding Account” shall mean such account or accounts maintained in the
Company’s name with the Agent as the Agent and the Company may from time to time
agree.

“FX Transaction” shall mean any transaction between the BOW and the Company or a
Guarantor pursuant to which the FX Lender has agreed to sell to or to purchase
from the Company or such Guarantor a foreign currency which BOW regularly trades
of an agreed amount at an agreed price in Dollars or such other agreed upon
foreign currency, deliverable and payable on an agreed date.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“General Intangible” shall mean an account (as that term is defined in the UCC),
and any and all supporting obligations in respect thereof.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantee” shall mean, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in



--------------------------------------------------------------------------------

any other manner the obligee in respect of such Indebtedness or other obligation
of the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” shall mean any of the Existing Medical Guarantors and any Domestic
Subsidiary executing a Guaranty following the Effective Date as required
pursuant to Paragraph 7(d) above.

“Guarantor Security Agreement” shall mean each of the Existing Medical Guarantor
Security Agreements, and each security agreement executed and delivered in the
future pursuant to this Agreement, as the same may be amended, extended and
replaced from time to time.

“Guaranty” shall mean each of the Existing Medical Guaranties and each other
guaranty of Obligations executed and delivered by the Merger Subsidiary or any
other Person in accordance with this Agreement, as the same may be amended,
extended and replaced from time to time.

“Hazardous Materials” shall mean:

(a) “Hazardous substances,” “hazardous wastes,” “hazardous materials,” or “toxic
substances,” as defined in any of the Hazardous Material Laws;

(b) Any pollutant or contaminant, or hazardous, dangerous or toxic chemical,
material, waste or substance (“pollutant”) which Hazardous Material Laws
prohibit, limit or otherwise regulate as to use, exposure, release, generation,
manufacture, sale, transport, handling, storage, treatment, reuse, presence,
disposal or recycling;

(c) Petroleum, crude oil or any fraction of petroleum or crude oil;

(d) Any radioactive material, including any source, special nuclear or
by-product material, as defined at 42 U.S.C. §2011 et seq., and amendments
thereto and reauthorizations thereof;

(e) Asbestos-containing materials in any form or condition; and

(f) Polychlorinated biphenyls.

“Indebtedness” of any Person shall mean all items of indebtedness which, in
accordance with GAAP and practices, would be included in determining liabilities
as shown on the liability side of a statement of condition of such Person as of
the date as of which indebtedness is to be determined, including, without
limitation, all obligations for money borrowed and capitalized lease
obligations, and shall also include all indebtedness and liabilities of others
assumed or guaranteed by such Person or in respect of which such Person is
secondarily or contingently liable (other than by endorsement of instruments in
the course of collection) whether by reason of any agreement to acquire such
indebtedness or to supply or advance sums or otherwise.



--------------------------------------------------------------------------------

“Insolvency Proceeding” shall mean any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other State or
federal bankruptcy or insolvency law, assignments for the benefit of creditors,
formal or informal moratoria, compositions, extensions generally with creditors
or proceedings seeking reorganization, arrangement or similar relief.

“Inter-Company Indebtedness” shall mean Indebtedness of the Company and any of
its Subsidiaries to each other or to any Affiliates of the Company or any of its
Subsidiaries, including, without limitation, Indebtedness to OSI and its
Subsidiaries.

“Interest Period” shall mean with respect to any Revolving Loan which is being
maintained as a LIBO Rate Loan, the period commencing on the date such Revolving
Loan is advanced and ending one, two, three or six months thereafter, as
designated in the related Loan Request; provided, however, that (a) any Interest
Period which would otherwise end on a day which is not a LIBOR Business Day
shall be extended to the next succeeding LIBOR Business Day unless by such
extension it would fall in another calendar month, in which case such Interest
Period shall end on the immediately preceding LIBOR Business Day, (b) any
Interest Period which begins on a day for which there is no numerically
corresponding day in the calendar month in which such Interest Period is to end
shall, subject to the provisions of clause (a) above, end on the last day of
such calendar month, and (c) no Interest Period shall end after the regularly
scheduled Revolving Loan Maturity Date.

“Interim Date” shall mean March 31, 2006.

“Inventory” shall mean inventory (as that term is defined in the UCC).

“Investment” shall mean, with respect to any Person, any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances, capital contributions deferred payments and projected
earn-out payments (excluding (a) commission, travel, and similar advances to
officers and employees of such Person made in the ordinary course of business,
and (b) bona fide accounts receivable arising in the ordinary course of business
consistent with past practice), purchases or other acquisitions of Indebtedness,
Stock, or assets or business of such other Person, and any other items that are
or would be classified as investments on a balance sheet prepared in accordance
with GAAP.

“L/C Documents” shall mean any and all documents, instruments and agreements as
the L/C Issuing Bank may require be delivered to it as a condition precedent to
the issuance by the L/C Issuing Bank of a Letter of Credit.

“L/C Drawing” shall mean any drawing under a Letter of Credit.

“L/C Issuing Bank” shall mean that Lender which has agreed, with the consent of
the remaining Lenders, to issue the Letters of Credit, with the initial L/C
Issuing Bank being BOW.

“L/C Sublimit” shall mean $10,000,000.

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Person with respect to each Agreed
Currency listed on Annex 5 or otherwise selected by such Lender or the Agent
pursuant to Paragraph 5.

“Letter of Credit” shall have the meaning given such term in Paragraph 3(a)
above, and shall include, without limitation, the Pre-Existing Letters of
Credit.



--------------------------------------------------------------------------------

“Letter of Credit Application” shall mean an application for the issuance of a
Letter of Credit in form satisfactory to the L/C Issuing Bank.

“Leverage Ratio” shall mean, as of any date of determination the ratio of the
Company’s (a) consolidated Funded Debt (calculated including Indebtedness to
Subsidiaries and Affiliates of the Company and Outstanding Loans, Letters of
Credit and unreimbursed L/C Drawings) to (b) consolidated EBITDA for the four
fiscal quarters most recently ended.

“LIBO Rate” shall mean, with respect to any LIBO Rate Loan for any Interest
Period:

(a) If such LIBO Rate Loan is to be funded in Dollars, the rate per annum
determined by the Agent to be the rate as of approximately 11:00 a.m. (London
time) on the date that is two LIBOR Business Days prior to the beginning of the
relevant Interest Period quoted as the British Bankers Association Interest
Settlement Rate for deposits in Dollars (as set forth in any service selected by
the Agent which has been nominated by the British Bankers’ Association as an
authorized information vendor for purpose of displaying such rates) for a period
equal to such Interest Period, and

(b) If such LIBO Rate Loan is to be funded in an Agreed Currency other than
Dollars, the rate per annum determined by the Agent in accordance with its
customary practices on the date that is two LIBOR Business Days prior to the
beginning of the relevant Interest Period for deposits in such Agreed Currency
for a period equal to such Interest Period in a recognized market trading such
Agreed Currency;

provided, however, that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Agent to be in its
reasonable business judgment as an equivalent rate.

“LIBO Rate Loans” shall mean Revolving Loans outstanding hereunder at such time
as they are made and/or being maintained at a rate of interest based upon the
LIBO Rate.

“LIBOR Business Day” shall mean a Business Day upon which commercial banks in
London, England are open for domestic and international business.

“LIBOR Reserve Percentage” shall mean with respect to an Interest Period for a
LIBO Rate Loan, the maximum aggregate reserve requirement (including all basic,
supplemental, marginal and other reserves and taking into account any
transitional adjustments) which is imposed under Regulation D on liabilities
applicable to such LIBO Rate Loan.

“Lien” shall mean any security interest, mortgage, pledge, lien, claim on
property, charge or encumbrance (including any conditional sale or other title
retention agreement), any lease in the nature thereof, and the filing of or
agreement to give any financial statement under the Uniform Commercial Code of
any jurisdiction.

“Loan Documents” shall mean this Agreement, the Security Documents, the
Guaranties, the Letters of Credit, the Letter of Credit Applications and other
L/C Documents, agreements in respect of FX Transactions and interest rate swap
and other hedging arrangements with Bank of the West, and each other document,
instrument or agreement executed by the Company and/or any Guarantor in
connection herewith or therewith, as any of the same may be amended, extended or
replaced from time to time.



--------------------------------------------------------------------------------

“Loan Request” shall mean a request for a Loan by the Company to the Agent in
the form of Exhibit G hereto, duly executed on behalf of the Company by a
Responsible Officer.

“Loans” shall have the meaning given in Paragraph 1(a) above.

“Majority Lenders” shall mean the Lenders holding not less than fifty one
percent (51%) of the Percentage Shares; provided, however, that at any time
during which the number of Lenders hereunder are less than three, the term
“Majority Lenders” shall mean one hundred percent (100%) of the Lenders.

“Material Adverse Effect” shall mean a material adverse change in, or a material
adverse effect upon, any of: (a) the operations, business, properties, condition
(financial or otherwise) or prospects of the Company; (b) a material impairment
of the ability of the Company or any Guarantor to perform under any Loan
Document to which it is party and to avoid any Event of Default; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability of any Loan Document or the perfection or priority of the
Lender’s security interest in the Collateral.

“Material Foreign Subsidiary” shall mean, at any date, any Foreign Subsidiary in
the Non-Medical Group that (a) has assets the net book value of which
constitutes five percent (5%) or more of the Company’s consolidated net book
value, in each case based upon the Company’s most recent annual or quarterly
financial statements delivered to the Agent pursuant to Paragraph 10(a) above or
(b) has sales (other than sales to Subsidiaries and Affiliates) in an aggregate
amount, in any fiscal year, in excess of 15% of the aggregate sales for the
entire Medical Group.

“Medical Group” shall mean the Company, Dolphin Medical, Inc., Dolphin Merger
Corporation, Spacelabs Medical, Inc., Osteometer Meditech, Inc., and each
Subsidiary of the Company determined by the Agent, in its discretion, to be
engaged in a medical line of business.

“Merger Subsidiary shall mean a Subsidiary of the Company formed for the
purposes of consummating the Transaction in accordance with the Transaction
Documents.

“Multicurrency Sublimit” shall mean $5,000,000.

“Multiemployer Plan” as to any Person shall mean a Plan of such Person which is
a multiemployer plan as defined in Section 4001(a)(3) of ERISA.

“National Currency Unit” shall mean the unit of currency (other than a Euro
unit) of each member state of the European Union that participates in the third
stage of Economic and Monetary Union.

“Net Proceeds” shall mean the Cash Proceeds received by the Company or any of
its Subsidiaries from any Person other than a wholly owned Subsidiary of the
Company net of the sum of (a) reasonable fees, commissions, expenses and costs
paid or payable by the Company or any of its Subsidiaries to third parties in
connection with the event giving rise to such Cash Proceeds, (b) in the case of
a Disposition giving rise to such Cash Proceeds, the amount of all payments
required to be made by the Company or any of its Subsidiaries as a result of
such Disposition to repay Indebtedness secured by the property disposed of or
otherwise subject to mandatory payment as a result of such Disposition, and
(c) the amount of all taxes paid (or reasonably estimated to be payable) by the
Company and its Subsidiaries in connection with the event giving rise to such
Cash Proceeds.



--------------------------------------------------------------------------------

“Net Worth” shall mean, as of any date, total asset minus total liabilities,
determined for the Company on a consolidated basis.

“Non-Medical Group” shall mean OSI, a California corporation, and each
Subsidiary of OSI Systems, Inc. that is not included in the Medical Group.

“Non-Medical Group Credit Agreement” shall mean a Credit Agreement dated
substantially concurrently with this Agreement among OSI, the Agent, and the
Lenders party thereto.

“Notice of Conversion/Continuation” shall mean a request to the Agent by the
Company in the form of Exhibit H hereto, duly executed on behalf of the Company
by a Responsible Officer.

“Obligations” shall mean any and all debts, obligations and liabilities of the
Company to the Lenders (whether now existing or hereafter arising, voluntary or
involuntary, whether or not jointly owed with others, direct or indirect,
absolute or contingent, liquidated or unliquidated, and whether or not from time
to time decreased or extinguished and later increased, created or incurred),
arising out of or related to the Loan Documents and including, without any
limitation, any obligations of the Company to any Lender with respect to any
Swap Agreement related to the Obligations and the Swap Obligations.

“OSI” shall mean OSI Systems, Inc., a California corporation.

“Outstanding” shall mean with respect to Letters of Credit, any Letter of Credit
which has not been canceled, expired unutilized or fully drawn upon and
reference to the “amount” of any Outstanding Letter of Credit shall be deemed to
mean the amount available for drawing thereunder.

“Participant” shall have the meaning given such term in Paragraph 14(h)(2)
above.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA and any successor thereto.

“Percentage Share” shall mean, for any Lender at any date that percentage agreed
to by such Lender in writing, with the initial Percentage Shares of the Lenders
being set forth on Annex 4 attached hereto.

“Permitted Acquisitions” shall mean an Acquisition by the Company or any of its
Subsidiaries which satisfies each of the following conditions:

(a) Both before and after giving effect to such Acquisition, no Potential
Default and no Event of Default exists or would exist upon the consummation
thereof, both on an actual and a Pro Forma Basis;

(b) The Company shall have provided Agent and the Lenders with written
confirmation, supported by reasonably detailed calculations, that on a pro forma
basis, created by adding the combined financial projections of the Company and
its Subsidiaries, on a consolidated basis (including the combined financial
projections of any other Person or assets that were the subject of a prior
Permitted Acquisition not already reflected on the financial projections most
recently delivered to Agent for the Company), to the consolidated financial
projections of the Person to be acquired (or the financial projections related
to the assets to be acquired) pursuant to the proposed Acquisition (adjusted to
eliminate expense items that would not be incurred and to include income items
that would be recognized, in each case, if the combination had been accomplished
at the beginning of the relevant



--------------------------------------------------------------------------------

period; such eliminations and inclusions to be mutually agreed upon by the
Company and Agent), the Company and its Subsidiaries will be in compliance with
all financial covenants set forth in Paragraph 11(i) above for the twelve
(12) months following the proposed date of consummation of such proposed
Acquisition, together with copies of all such financial projections of the
Person or Person whose assets are being acquired;

(c) The Acquisition shall be of a Person engaged in, or assets used in, the
same, similar or a complimentary business to that of the Company and/or any of
its Subsidiaries;

(d) Without the prior written consent of the Majority Lenders, the aggregate
consideration paid by the Company or any of its Affiliates in connection with
such Acquisition, when aggregated with other Permitted Investments does not
exceed the limitation contained in paragraph (a)(3) of the definition of
“Permitted Investment;”

(e) The Agent shall be satisfied that all acts necessary to perfect the Agent’s
Liens granted pursuant to the Security Agreement or the Guarantor Security
Agreements, as applicable, in the assets or Stock being purchased in connection
with such Acquisition have been taken and that if the Acquisition involves the
formation or Acquisition of a Subsidiary, such Subsidiary will, promptly
following the consummation of such acquisition, deliver the Security Documents
required pursuant to Paragraph 7(d) above and such Supplemental Collateral
Documents as the Agent may require;

(f) The Company shall have updated the schedules and annexes hereto and to each
of the other Loan Documents (to the extent permitted by the terms hereof and
thereof), as applicable; provided, that in no event may any schedule be updated
in a manner that would reflect or evidence a Potential Default or Event of
Default;

(g) The Agent shall have reviewed and approved the Acquisition or other purchase
documentations therefor;

(h) Such Acquisition has been duly authorized by all necessary corporate or
other organizational requirements of the Company and its Subsidiaries, as
applicable; and

(i) Such Acquisition is consensual and will have been approved by the board of
directors of the Person whose Stock or assets are proposed to be acquired upon
consummation thereof.

“Permitted Investments” shall mean:

(a) any Investment made by the Company or any of its Subsidiaries comprising the
Medical Group, which satisfies each of the following conditions:

(1) At the time of such Investment, no Potential Default and no Event of Default
exists, or would exist upon the consummation thereof, both on an actual and a
pro forma basis;

(2) Such Investment is made in connection with the consummation of a Permitted
Acquisition or to acquire a non-controlling interest in a Person engaged in the
same, similar or a complimentary business to that of the Company and/or any of
its Subsidiaries in the Medical Group for purposes of acquiring research and
development technology or related products;



--------------------------------------------------------------------------------

(3) Without the prior written consent of the Majority Lenders, such Investment,
when aggregated with all other Permitted Investments made in any fiscal year of
the Company, does not exceed $5,000,000 in cash or $10,000,0000 in the aggregate
for cash and other consideration; and

(4) The Agent shall be satisfied that all acts necessary to perfect the Agent’s
Liens in any Stock acquired pursuant to such Investment have been taken;

(b) any investment by the Company or any of its Subsidiaries comprising the
Medical Group that constitutes a loan or advance to an employee of the Company
or any of its Domestic Subsidiaries in the Medical Group made in the normal
course of business which loan or advance, when taken together with all other
such loans and advances outstanding does not exceed $500,000 in the aggregate;

(c) investments by the Company and its Subsidiaries comprising the Medical Group
in the Company and in wholly-owned Domestic Subsidiaries comprising the Medical
Group.

“Person” shall mean any corporation, legally recognized entity, natural person,
firm, joint venture, partnership, limited liability company, trust,
unincorporated organization, government or any department or agency of any
government.

“Plan” shall mean as to any Person, any pension plan that is covered by Title IV
of ERISA and in respect of which such Person or a Commonly Controlled Entity of
such Person is an “employer” as defined in Section 3(5) of ERISA.

“Potential Default” shall mean an event which but for the lapse of time or the
giving of notice, or both, would constitute an Event of Default.

“Pre-Existing Letters of Credit” shall mean the Letters of Credit identified on
Annex 1.

“Pricing Matrix” shall mean the matrix attached hereto as Annex 3.

“Prime Rate” shall mean the fluctuating per annum rate announced from time to
time by the Agent in Los Angeles, California, as its “Prime Rate”. The Prime
Rate is a rate set by the Agent based upon various factors including the Agent’s
costs and desired return, general economic conditions, and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above
or below the Prime Rate.

“Prime Rate Loans” shall mean Loans hereunder during such time as they are made
and/or being maintained at a rate of interest based upon the Prime Rate.

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant hereunder, compliance with such covenant or test after giving effect to
any test or covenant hereunder, compliance with such covenant or test after
giving effect to any proposed Disposition, Acquisition, payment or other event
or action (including pro forma adjustments arising out of events which are
directly attributable to such event or action, are factually supportable and are
expected to have a continuing impact, in each case determined on a basis which
may include cost savings resulting from head count reductions, closure of
facilities and similar restructuring charges or integration activities or other
adjustments certified by a Responsible Office of the Company, together with such
other pro forma adjustments certified by a Responsible Officer of the Borrower
as being reasonable and having been



--------------------------------------------------------------------------------

made in good faith as may be reasonably acceptable to the Agent) using, for
purposes of determining such compliance, the historical financial statements of
all entities or assets so acquired or to be acquired and the consolidated
financial statement of the Company and its Subsidiaries which shall be
reformulated as if such event or action had been taken, had occurred or had been
consummated during the period, and any Indebtedness or other liabilities
incurred in connection therewith had been incurred at the beginning of such
period and assuming that such Indebtedness bears interest during any period of
the applicable measurement period prior to the relevant acquisition at the
weighted average of the interest rates applicable to outstanding Loans during
such period; provided, that the Company shall, and the Company’s option may,
provide Pro Forma Basis information and calculations on such other basis as
shall be reasonably acceptable to the Agent.

“Property” shall mean, collectively and severally, any and all real property,
including all improvements and fixtures thereon, owned or occupied by the
Company or any of its Subsidiaries.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System (12 C.F.R. § 221), as the same may from time to time be amended,
supplemented or superseded.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System (12 C.F.R. § 221), as the same may from time to time be amended,
supplemented or superseded.

“Reportable Event” shall mean a reportable event as defined in Title IV of
ERISA, except actions of general applicability by the Secretary of Labor under
Section 110 of ERISA.

“Requirements of Law” shall mean as to any Person the Certificate of
Incorporation and ByLaws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, or a final and binding
determination of an arbitrator or a determination of a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” shall mean a Responsible Financial officer or any other
duly authorized officer or employee of the relevant Person.

“Responsible Financial Officer” shall mean as to any Person, the chief financial
officer, treasurer, assistant treasurer, comptroller, controller, or any other
senior officer of such Person having the same general duties and
responsibilities of any of the foregoing.

“Restricted Payments” shall mean means any dividend or other distribution
(whether in cash, securities or other property) with respect to any capital
stock or other equity interest of the Borrower or any Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
equity interest or of any option, warrant or other right to acquire any such
capital stock or other equity interest.

“Revolving Facility Credit Limit” shall mean $10,000,000.00.

“Revolving Loan” shall have the meaning given such term in Paragraph 1(a) above.

“Revolving Loan Maturity Date” shall mean the earlier of: (a) July 18, 2009, as
such date may be extended from time to time in writing by one hundred percent
(100%) of the Lenders, in



--------------------------------------------------------------------------------

their sole discretion, and (b) the date the Lenders terminate their obligation
to make further Loans hereunder pursuant to Paragraph 12 above.

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities” shall mean any stock, shares, partnership interests, limited
liability company interests, voting trust certificates, certificates of interest
or participation in any profit sharing agreement or arrangement, options,
warrants, bonds, debentures, notes, or other evidences of indebtedness, secured
or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Security Agreement” shall mean the Existing Security Agreement, as amended and
reaffirmed by Paragraph 14(t) and as further amended, extended and replaced from
time to time.

“Security Documents” shall mean the Security Agreement, the Existing Additional
Company Collateral Documents, the Guarantor Security Agreements, the Existing
Additional Guarantor Collateral Documents, the Supplemental Collateral
Documents, one or more promissory notes in form and substance satisfactory, and
duly endorsed, to the Agent from time to time evidencing Inter-Company
Indebtedness and any document, instrument, or agreement executed and/or
delivered from time to time, whether prior to or following the Effective Date,
in connection with any of the foregoing.

“Senior Leverage Ratio” shall mean, as of any date of determination the ratio of
the Company’s (a) consolidated Funded Debt (calculated excluding Indebtedness to
Subsidiaries and Affiliates of the Company but including Outstanding Loans,
Letters of Credit and unreimbursed L/C Drawings) minus Subordinated Debt
included in such Funded Debt to (b) consolidated EBITDA for the four fiscal
quarters most recently ended.

“Single Employer Plan” shall mean as to any Person any Plan of such Person which
is not a Multiemployer Plan.

“Statement Date” shall mean June 30, 2005.

“Stock” shall mean all shares, options, warrants, interests, participations, or
other equivalents (regardless of how designated) of or in a Person, whether
voting or nonvoting, including common stock, preferred stock, or any other
equity security.

“Subordinated Debt” shall mean Indebtedness subordinated to the Obligations
pursuant to a written subordination agreement in form and substance acceptable
to the Agent, in its sole and absolute discretion.

“Subsidiary” shall mean with respect to any Person, any other Person with
respect to which more than fifty percent (50%) of the voting Stock (as of any
date of determination) able to elect or appoint the applicable governing body of
such other Person is owned by such Person, either directly or through
Subsidiaries (irrespective of whether or not at the time of determination any
other class or classes of such Person’s Stock shall have or might have voting
power by reason of the happening of any contingency).



--------------------------------------------------------------------------------

“Swap Agreement” shall mean an interest rate swap agreement on the International
Swap Dealers Association, Inc. (“ISDA”) Master Agreement form and subject to the
terms and conditions therein with schedules and confirmations attached (such
agreement, together with all confirmations incorporated therein, and all
amendments, modifications, supplements, riders, exhibits, schedules and
attachments thereto).

“Swap Obligations” shall have the meaning given in Paragraph 2 above.

“Swing Line Lender” means Bank of the West or such other Lender as shall be
appointed Swing Line Lender pursuant hereto.

“Swing Line Loan” shall have the meaning given in Paragraph 1(a) above.

“Swing Line Sublimit” shall mean $5,000,000.

“Tangible Net Worth” shall mean for any Person at any time of determination, net
worth (exclusive of notes receivable from Affiliates, goodwill, patents,
trademarks, trade names, organization expense, treasury stock, unamortized debt
discount and premium, deferred charges and other like intangibles).

“Total Liabilities” shall mean for any Person at any time of determination, all
liabilities of such Person which in accordance with GAAP would be shown on the
liability side of a balance sheet of such Person, determined in accordance with
GAAP, but including in any event the maximum amount available for drawing under
all Outstanding Letters of Credit and excluding Subordinated Debt.

“Transaction” shall mean the acquisition all or substantially all of the issued
and outstanding Equity Interests in Del Mar Reynolds Medical, Inc. and Del Mar
Reynolds Medical Limited by the Company pursuant to a Share Sale Agreement
between the Ferraris Group PLC and the Company dated not later than the date
that the initial Acquisition Loans are made.

“Transaction Documents” shall mean the definitive documents evidencing the
transaction(s) to be financed with the Acquisition Loans.

“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
jurisdiction.

[Signature Page Following]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

SPACELABS HEALTHCARE, INC., as the Company By:     

Name:

     Title:     

BANK OF THE WEST, as Agent

By       

Chuck Weerasooriya, Senior Vice President

BANK OF THE WEST, as L/C Issuing Bank and Lender By       

Shikha Rehman, Vice President

THE NORTHERN TRUST COMPANY, as Lender

By:     

Name:

     Title:     

MANUFACTURERS BANK

By:     

Name:

     Title:     